Exhibit 10.1

LEASE

BY AND BETWEEN

HINES GLOBAL REIT 100/140 FOURTH AVE LLC,

a Delaware limited liability company (“Landlord”)

AND

FISHER COMMUNICATIONS, INC.,

a Washington corporation

(“Tenant”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

   THE PREMISES      1   

ARTICLE 2

   TERM      2   

ARTICLE 3

   BASE RENT      4   

ARTICLE 4

   ADDITIONAL RENT      9   

ARTICLE 5

   SECURITY      18   

ARTICLE 6

   USE OF PREMISES AND PROPERTY      18   

ARTICLE 7

   ASSIGNMENT AND SUBLETTING      20   

ARTICLE 8

   MAINTENANCE AND REPAIRS      22   

ARTICLE 9

   ALTERATIONS      26   

ARTICLE 10

   SIGNS      29   

ARTICLE 11

   ACCESS      30   

ARTICLE 12

   INSURANCE      32   

ARTICLE 13

   SERVICES AND UTILITIES      35   

ARTICLE 14

   LIABILITY OF LANDLORD      39   

ARTICLE 15

   RULES AND REGULATIONS      41   

ARTICLE 16

   DAMAGE OR DESTRUCTION      41   

ARTICLE 17

   CONDEMNATION      43   

ARTICLE 18

   DEFAULT      44   

ARTICLE 19

   BANKRUPTCY      48   

ARTICLE 20

   SUBORDINATION; MORTGAGES      49   

ARTICLE 21

   HOLDING OVER      50   

ARTICLE 22

   COVENANTS OF LANDLORD      51   

ARTICLE 23

   PARKING      51   

ARTICLE 24

   GENERAL PROVISIONS      52   

 

i



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

A Legal Description of the Land and Project

B The Premises

C Declaration Affirming the Lease Commencement Date and Rent Commencement Dates

D Rules and Regulations

E Service Level Agreement

F N/A

G Cabling Specifications

H Non-Disclosure Agreement

I Garage Space Lease

J Rooftop Easement Agreement

K Form of “Estoppel”

 

ii



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is dated for reference purposes as of the 15th day of
December, 2011, by and between HINES GLOBAL REIT 100/140 FOURTH AVE LLC, a
Delaware limited liability company (“Landlord”), and FISHER COMMUNICATIONS,
INC., a Washington corporation (“Tenant”).

RECITALS:

A. Pursuant to that certain Real Estate Purchase and Sale Agreement dated as of
November 17, 2011 (the “PSA”), between Tenant or Tenant’s affiliate, as seller,
and Landlord, as buyer, Tenant conveyed to Landlord its ownership interest in
and to a mixed use project known as Fisher Plaza, located at 100/140 Fourth
Avenue North, Seattle, King County, Washington (the “Project”) and situated on
certain real property legally described on Exhibit A attached hereto (the
“Land”). The Project consists of two buildings, Fisher Plaza East and Fisher
Plaza West (Fisher Plaza East, individually, the “Building” (unless the context
dictates otherwise herein), and both buildings together, the “Buildings”), with
an underground parking garage containing approximately 504 stalls appurtenant
thereto (“Garage”). The Buildings and the Land together constitute the
“Property.”

B. Pursuant to the terms of the PSA, immediately following the closing of the
sale of the Property (the “Closing”), Tenant is to lease the areas of the
Project identified herein, and Landlord is willing to lease such portions of the
Project to Tenant, upon the terms, conditions, covenants and agreements set
forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
covenant and agree as follows:

ARTICLE 1

THE PREMISES

1.1 Premises. Landlord hereby leases and demises to Tenant and Tenant hereby
leases and accepts from Landlord, for the term and upon the terms and conditions
hereinafter set forth, the space consisting of portions of the Buildings and the
Project comprising an agreed 120,969 rentable square feet, as described in
Exhibit B, plus parking rights (the “Premises”).

1.2 Common Areas. Subject to the terms of this Lease, Tenant shall also have the
non-exclusive right to use the public and common areas and facilities in the
Buildings and on the Land that Landlord has designated as open for use by other
users and tenants without special restriction or additional charge (the “Common
Areas”), including any lobby areas, stairwells, elevators, areas devoted to the
public and to other tenants of the Property as corridors, fire vestibules,
lobbies, restrooms, plaza (including plaza stage), fitness center, Building
conference rooms, and other similar facilities for the benefit of all tenants
(or all invitees), specifically including the Fisher Plaza West rooftop riser
room. In addition, Tenant shall have the non-exclusive right, to the extent
reasonably necessary in order for Tenant to use the Premises for Permitted Uses
(hereinafter defined), upon request to Landlord and subject to Landlord’s
reasonable security procedures, to use, at no additional charge, the Meet Me
Room, demarc

 

1



--------------------------------------------------------------------------------

rooms, vaults, telephone rooms, risers, trays, chases and raceways located in
the Building, subject to such reasonable Rules and Regulations attached hereto
as Exhibit D and directives as may from time to time be promulgated by Landlord,
and otherwise in accordance with the requirements of this Lease.

1.3 Elevator. Tenant shall have the continued non-exclusive right to use the
Technical Express Elevator in Fisher Plaza East via the access card system.

1.4 Garage Space. Landlord and Tenant are also parties to that certain Garage
Space Lease (the “Garage Lease,” attached hereto as Exhibit I) for approximately
5,449 usable square feet of storage space including helicopter fuel storage and
appurtenant equipment in the Garage, at the locations shown in the drawings
attached to Exhibit I. Separate storage areas within Fisher Plaza East
(approximately 1,525 SF) are included as a part of the Premises hereunder and
not subject to the Garage Lease (“Building Storage”). Tenant shall also have the
right to use portions of the Garage as described in Section 23.

1.5 Rooftop Easement Agreement. Appurtenant to Tenant’s rights under this Lease,
Tenant, its affiliates and its authorized users shall have the exclusive right,
during Tenant’s occupancy of the Premises or any portion thereof, to use the
heliport (“Heliport”) on the roof of Fisher Plaza East, and the facilities
appurtenant thereto, during the Lease Term, as it may be extended. In addition,
Tenant, its affiliates, service providers, and carriers shall have the right,
during Tenant’s occupancy of the Premises or any portion thereof, to install,
replace, repair, operate, relocate, move, and maintain existing and future
satellite dishes and antennas or other communications equipment on the roof of
Fisher Plaza East and Fisher Plaza West, and the facilities appurtenant thereto,
during the Lease Term, as it may be extended. The rights described in this
Section 1.5 are more specifically described in that certain Rooftop Easement
Agreement in the form attached hereto as Exhibit J, which the parties intend to
execute and record on the date hereof.

ARTICLE 2

TERM

2.1 Term. The term of this Lease (hereinafter referred to as the “Term” or
“Lease Term”) shall commence on the date that, and immediately after the time
that, Landlord’s purchase of the Project from Tenant or Tenant’s affiliate is
closed, as described in Recital B (the “Commencement Date”), and shall terminate
on December 31, 2023 (the “Expiration Date”), unless such Lease Term shall be
extended, renewed or terminated earlier in accordance with the provisions hereof
or by separate agreement between Landlord and Tenant. Promptly after the
Commencement Date, Landlord and Tenant shall execute a written declaration
setting forth the Commencement Date and the date upon which the initial Lease
Term will expire. The form of such declaration is attached hereto as Exhibit C
and made a part hereof.

2.2 Option to Extend. Tenant shall have the right to extend the Lease Term
beyond the expiration of the initial Lease Term, with respect to all or any
contiguous portion of each floor within the Premises so long as the square
footage on any floor that will not be included in the Premises is demisable into
a leasable configuration, for three (3) successive periods of five (5) years
each (each of which is an “Extended Term”). Landlord shall deliver to Tenant
written

 

2



--------------------------------------------------------------------------------

notice of Tenant’s right to exercise each such extension right (the “Landlord’s
Advance Exercise Notice”) no later than the date that is twelve (12) months
prior to the Expiration Date of the then-existing term of this Lease. Tenant may
exercise an extension option by delivering to Landlord written notice of
Tenant’s exercise of such extension right no later than the date that is thirty
(30) days following Tenant’s receipt of Landlord’s Advance Exercise Notice. From
and after the commencement of each Extended Term, all of the terms, covenants,
and conditions of this Lease shall continue in full force and effect as written,
except that this Section 2.2 shall be deemed modified to delete Tenant’s right
to extend for the current Extended Term (e.g., following commencement of the
first Extended Term, Tenant shall only have the right to extend for two
(2) additional Extended Terms). Each such Extended Term shall be on all of the
terms and conditions contained in this Lease, except that Base Rent for the
first year of each Extended Term shall be one hundred three percent (103%) of
the Base Rent in effect for the last month of the prior Term, and Base Rent for
each subsequent year during the Extended Term shall be one hundred three percent
(103%) of the Base Rent in effect for the last month of the preceding year.

2.3 Reduction of Premises. Tenant shall have the right to reduce the Premises by
up to twenty percent (20%) of the rentable square footage thereof, provided that
such reduced space is comprised of contiguous areas (by floor) of the office
and/or broadcast space, and is demisable into a leasable configuration, but in
no event shall such reduced space include the studio space on the fifth
(5th) floor of the Building.

2.3.1 Tenant’s right to reduce the Premises area shall be exercised, if at all,
upon a prior written notice to Landlord (“Reduction Notice”). A Reduction Notice
shall specify, in Tenant’s sole discretion, the portion of the Premises which
will be subject to reduction, subject to the above limitations (the “Terminated
Space”). Tenant’s Reduction Notice (i) must be delivered to Landlord, if at all,
on or before (a) January 1, 2015 or (b) January 1, 2020, (ii) must be
accompanied by an amount equal to six (6) months’ Base Rent and Additional Rent
with respect to the Terminated Space (the “Reduction Payment”), and (iii) shall
be effective as of (x) January 1, 2016 or (y) January 1, 2021, as applicable
(the “Effective Termination Date”). If Tenant fails to timely deliver a
Reduction Notice or the applicable Reduction Payment by the second of the
applicable dates shown in clause (i) above, Tenant’s rights under this
Section 2.3 shall be void and of no further force and effect. Landlord and
Tenant hereby acknowledge and agree that so long as the aggregate amount of
Terminated Space does not exceed twenty percent (20%) of the Premises as of the
Commencement Date, a Reduction Notice may specify any portion of the Premises as
Terminated Space, subject to the above limitations. For example, if Tenant’s
first Reduction Notice designates five percent (5%) of the Premises as
Terminated Space, Tenant’s second Reduction Notice may designate up to fifteen
percent (15%) of the Premises as Terminated Space, subject in both cases to the
above limitations.

2.3.2 The Terminated Space shall either be separately demised space as of the
date of the Reduction Notice, or Tenant shall pay the costs and expenses of
demising the Terminated Space in accordance with plans and specifications, with
Building standard finishes, approved by Landlord, such approval not to be
unreasonably withheld, conditioned, or delayed. Tenant shall pay Base Rent and
Additional Rent, and any other

 

3



--------------------------------------------------------------------------------

amounts due under this Lease for the Terminated Space until the later of (i) the
date on which the Terminated Space is vacated by Tenant and possession thereof
delivered to Landlord, or (ii) the Effective Termination Date. Such date shall
hereafter be referred to as the “Reduction Date.”

2.3.3 Upon delivery by Tenant to Landlord of the vacated Terminated Space,
Tenant and Landlord shall agree upon the revised rentable square footage of the
Premises to be available for Tenant’s use, based on the measurements in effect
on the Commencement Date of this Lease with respect to the Project and the
Premises as reflected in Exhibit B (the “Revised Premises Area”). The rentable
square footage of the Revised Premises Area shall be determined as of a
Reduction Date by subtracting the rentable square footage of the Terminated
Space from the rentable square footage of the Premises immediately prior to such
reduction. The rentable square footage of the Terminated Space shall equal the
useable square footage of the Terminated Space multiplied by 1.2. From and after
the applicable Reduction Date, the Base Rent, Tenant’s Pro Rata Share of
Operating Expenses, and any other element of this Lease that is based on the
rentable square footage of the Premises, shall be adjusted to reflect the
Revised Premises Area. Landlord and Tenant shall execute an amendment to this
Lease to reflect the Revised Premises Area, Pro Rata Share, Base Rent, and
Additional Rent effective as of a Reduction Date.

ARTICLE 3

BASE RENT

3.1 Base Rent. Commencing on the first day of the first full calendar month
following the Commencement Date (the “Rent Commencement Date”), Tenant shall pay
to Landlord annual rent (“Base Rent”), net of all Operating Expenses (which term
is defined in Section 4.2 below), for the Premises, without set off, deduction,
demand or counterclaim except as otherwise expressly provided herein, in the
amounts set forth below. The monthly Base Rent shall be due and payable in
advance on the first day of each successive month, prorated for any partial
months.

3.1.1 Broadcast Space Base Rent.

 

     Broadcast (27,432 RSF)*  

Time Period

   Rate per RSF per
Year      Base Monthly
Rent  

Commencement Date through December 31, 2012

   $ 25.00       $ 57,150.00   

Calendar Year 2013

   $ 25.75       $ 58,864.50   

Calendar Year 2014

   $ 26.52       $ 60,630.44   

Calendar Year 2015

   $ 27.32       $ 62,449.35   

Calendar Year 2016

   $ 28.14       $ 64,322.83   

Calendar Year 2017

   $ 28.98       $ 66,252.51   

Calendar Year 2018

   $ 29.85       $ 68,240.09   

Calendar Year 2019

   $ 30.75       $ 70,287.29   

Calendar Year 2020

   $ 31.67       $ 72,395.91   

 

4



--------------------------------------------------------------------------------

     Broadcast (27,432 RSF)*  

Time Period

   Rate per RSF per
Year      Base Monthly
Rent  

Calendar Year 2021

   $ 32.62       $ 74,567.79   

Calendar Year 2022

   $ 33.60       $ 76,804.82   

Calendar Year 2023

   $ 34.61       $ 79,108.97   

 

* Subject to adjustment for reduction of Premises.

3.1.2 Office Space Base Rent.

 

     Office (85,694 RSF)*  

Time Period

   Rate per RSF per
Year      Base Monthly
Rent  

Commencement Date through December 31, 2012

   $ 25.13       $ 179,458.67   

Calendar Year 2013

   $ 25.88       $ 184,842.43   

Calendar Year 2014

   $ 26.66       $ 190,387.70   

Calendar Year 2015

   $ 27.46       $ 196,099.33   

Calendar Year 2016

   $ 28.28       $ 201,982.31   

Calendar Year 2017

   $ 29.13       $ 208,041.78   

Calendar Year 2018

   $ 30.01       $ 214,283.03   

Calendar Year 2019

   $ 30.91       $ 220,711.52   

Calendar Year 2020

   $ 31.83       $ 227,332.87   

Calendar Year 2021

   $ 32.79       $ 234,152.86   

Calendar Year 2022

   $ 33.77       $ 241,177.44   

Calendar Year 2023

   $ 34.79       $ 248,412.76   

 

* Subject to adjustment for reduction of Premises.

3.1.3 Data Center Space Base Rent.

 

     Data Center (6,318 RSF)  

Time Period

   Rate per RSF per
Year      Base Monthly
Rent  

Commencement Date through December 31, 2012

   $ 80.00       $ 42,120.00   

Calendar Year 2013

   $ 82.40       $ 43,383.60   

Calendar Year 2014

   $ 84.87       $ 44,685.11   

Calendar Year 2015

   $ 87.42       $ 46,025.66   

Calendar Year 2016

   $ 90.04       $ 47,406.43   

Calendar Year 2017

   $ 92.74       $ 48,828.62   

Calendar Year 2018

   $ 95.52       $ 50,293.48   

Calendar Year 2019

   $ 98.39       $ 51,802.29   

Calendar Year 2020

   $ 101.34       $ 53,356.36   

Calendar Year 2021

   $ 104.38       $ 54,957.05   

Calendar Year 2022

   $ 107.51       $ 56,605.76   

Calendar Year 2023

   $ 110.74       $ 58,303.93   

 

5



--------------------------------------------------------------------------------

3.1.4 Building Storage Space Base Rent.

 

$0,000.00 $0,000.00      Building Storage (1,525 RSF)  

Time Period

   Rate per
RSF per
Year*      Base Monthly
Rent  

Commencement Date through December 31, 2012

   $ 12.00       $ 1,525.00   

 

* Such rate is subject to annual adjustment to Landlord’s then-standard rates
for storage space in the Project on or after January 1, 2013, provided that
Landlord provides at least 30 days’ prior written notice and that any adjustment
shall not increase such rate to more than 103% of the rate in effect for the
prior year. The square footage of Building Storage shall not be calculated in
determining the Premises area for the purposes of Tenant’s Pro Rata Share,
Operating Expenses and the like.

3.1.5 Combined Broadcast, Data Center and Office Space Premises Base Rent.

 

Time Period

   Total Premises
Base Monthly Rent*#  

Commencement Date through December 31, 2012

   $ 278,728.67   

Calendar Year 2013

   $ 287,090.53   

Calendar Year 2014

   $ 295,703.24   

Calendar Year 2015

   $ 304,574.34   

Calendar Year 2016

   $ 313,711.57   

Calendar Year 2017

   $ 323,122.92   

Calendar Year 2018

   $ 332,816.60   

Calendar Year 2019

   $ 342,801.10   

Calendar Year 2020

   $ 353,085.14   

Calendar Year 2021

   $ 363,677.69   

Calendar Year 2022

   $ 374,588.02   

Calendar Year 2023

   $ 385,825.66   

 

* Subject to adjustment for reduction of Premises.

 

# Does not include Rent for Building Storage or Garage Storage.

3.2 Late Charge; Interest. Tenant acknowledges that late payment by Tenant to
Landlord of rent or other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which would be extremely
difficult and impractical to ascertain. Such costs include, but are not limited
to, processing and accounting expenses, and late charges that may be imposed
upon Landlord by the terms of any mortgage or deed of trust covering the
Premises. Therefore, in the event Tenant should fail to pay any installment of
rent or any other sum due hereunder within five (5) Business Days after Tenant’s
receipt of written notice from Landlord that said amount was not received when
due, Tenant shall pay to Landlord, as Additional Rent, a late charge equal to
five percent (5%) of each such installment or sum. Waiver of said five percent
(5%) late charge with respect to any installment or sum shall not be deemed to
constitute a waiver with respect to any subsequent late charge

 

6



--------------------------------------------------------------------------------

which may accrue. Notwithstanding anything to the contrary stated in this
Section 3.2, Landlord agrees that it will not assess the late charges described
herein for the first late payment made by Tenant during any twelve (12) month
period of the Term, unless such payment is more than five (5) Business Days past
due. Tenant shall also pay interest on any amounts not paid in accordance with
the provisions of Section 18.7. A forty dollar ($40.00) charge will be paid by
Tenant to Landlord for each returned check.

3.3 General. All rent and other amounts due to Landlord under this Lease shall
be paid to Landlord in legal tender of the United States at the address to which
notices to Landlord are to be given or to such other address as Landlord may
designate from time to time by written notice to Tenant. At the request of
Tenant or Landlord, Tenant shall deliver and Landlord will accept payment by
electronic transfer to such account as Landlord may designate. If Landlord shall
at any time accept rent after it shall come due and payable, such acceptance
shall not excuse a delay upon subsequent occasions, or constitute or be
construed as a waiver of any of Landlord’s rights hereunder.

3.4 Letter of Credit. (a) Tenant shall deliver to Landlord on or before the date
of this Lease an irrevocable, unconditional, specifically assignable letter of
credit for $3,000,000 in form satisfactory to Landlord, which is issued to
Landlord and its assigns by a bank satisfactory to Landlord in its reasonable
discretion, and which may be drawn on from Seattle, Washington (the “Letter of
Credit”). Such Letter of Credit shall serve as security for Tenant’s obligations
under this Lease. As used herein, Landlord, Landlord’s lender and their
respective successors and assigns shall each be referred to as a “LOC Party” and
collectively as the “LOC Parties.”

(b) The term of the Letter of Credit shall be for no less than one (1) year. At
any time and from time to time, Tenant shall have the right to replace a Letter
of Credit with a replacement Letter of Credit (“Replacement Letter of Credit”)
so long as such Replacement Letter of Credit satisfies the following
requirements:

(i) The Replacement Letter of Credit satisfies the requirements set forth in
subsection (a) above.

(ii) The Replacement Letter of Credit is in the face amount of the Letter of
Credit being replaced, subject to the adjustments set forth in this Section 3.5.
Upon delivery by Tenant to an LOC Party of a Replacement Letter of Credit, the
LOC Party shall return to Tenant the Letter of Credit being replaced, and such
Replacement Letter of Credit shall then be deemed to be the “Letter of Credit”
for purposes of this Lease.

(c) The Letter of Credit shall be in a form reasonably acceptable to Landlord
and shall be issued by Wells Fargo Bank, N.A. or another bank acceptable to
Landlord in its reasonable discretion. The Letter of Credit shall provide that
it may be drawn upon by the LOC Parties by sight draft at any time whether or
not the Lease is in default; provided, however, no LOC Party shall have the
right to draw on the Letter of Credit except as provided in Sections 3.4(d) and
3.4(e) below and Tenant shall have all rights and remedies at law or in equity
with respect to any draw not made in accordance with this Section 3.4.

 

7



--------------------------------------------------------------------------------

(d) The LOC Parties may draw on the Letter of Credit if there is an Event of
Default under this Lease and such default continues beyond the applicable cure
period set forth in this Lease. If an LOC Party draws on the Letter of Credit
pursuant to this Section 3.4(d), the amount drawn from the Letter of Credit
shall not exceed the actual amount necessary to cure Tenant’s default. Within
thirty (30) days after an LOC Party provides written notice to Tenant that the
Letter of Credit has been drawn upon pursuant to this Section 3.4(d), Tenant
shall deliver a Replacement Letter of Credit to such LOC Party in the amount of
the Letter of Credit before it was drawn upon (subject to the adjustments set
forth in this Section 3.4), and the LOC Parties shall return to Tenant the
Letter of Credit drawn upon (if not surrendered in connection with such draw).

(e) The LOC Parties may draw on the Letter of Credit if (i) the Letter of Credit
will expire in accordance with its terms in less than thirty (30) days and
(ii) no Replacement Letter of Credit has been delivered to an LOC Party. If an
LOC Party draws on the Letter of Credit pursuant to this Section 3.4(e), the
amount drawn from the Letter of Credit shall serve as a cash security deposit
under this Lease (the “Cash Security Deposit”). If Tenant delivers a Replacement
Letter of Credit to an LOC Party in the amount of the Letter of Credit before it
was drawn upon (subject to the adjustments set forth in this Section 3.4), then
the LOC Parties shall return to Tenant the Letter of Credit drawn upon and the
full amount of any Cash Security Deposit.

(f) No Cash Security Deposit shall be considered an advance payment of Rent or a
measure of Landlord’s damages in case of default by Tenant and/or termination of
this Lease (including any extensions and renewals thereof). Tenant shall not be
entitled to receive any interest on any Cash Security Deposit.

(g) In the event of a sale of the Building, Landlord shall have the right to
transfer the Letter of Credit and any Cash Security Deposit to the purchaser of
the Building (and the Letter of Credit shall so provide), and upon such
transfer, Landlord shall be released by Tenant from all liability for the return
of the Letter of Credit and the Cash Security Deposit upon the purchaser’s
assumption of such obligations. In such event, Tenant agrees to look solely to
the new landlord for the return of the Letter of Credit and any Cash Security
Deposit. Landlord shall be responsible for any fees or costs associated with
transferring the Letter of Credit to the purchaser.

(h) The Letter of Credit and any Cash Security Deposit shall be returned to
Tenant (without regard to any assignment or encumbrance of the same by Tenant)
within ten (10) days after the earliest to occur of (i) December 31, 2016,
(ii) the termination of this Lease (provided the termination is not the result
of a default by Tenant), and (iii) the date when all sums due Landlord under
this Lease as of the earlier of the date listed in clause (i) or the date listed
in clause (ii) have been paid.

(i) Notwithstanding anything to the contrary contained herein, subject to
(i) Tenant being current on all payments due under this Lease, (ii) no other
default then existing under this Lease, and (iii) the Letter of Credit not
having been previously drawn upon, the Letter of Credit, at Tenant’s option, may
be reduced by $1,000,000 annually commencing with the fourth year of the Term.
By way of example, after the expiration of the third year of the Term,

 

8



--------------------------------------------------------------------------------

provided that Tenant has complied with the terms of this subsection, Tenant may
deliver a Replacement Letter of Credit to the LOC Parties in the amount of
$2,000,000 so that the Letter of Credit for calendar year 2015 shall be
$2,000,000 and for 2016 shall be $1,000,000.

ARTICLE 4

ADDITIONAL RENT

4.1 Payment of Operating Expenses. The Project is a “mixed use” facility with
different types of occupancies that have different needs. In order to equitably
distribute the Operating Expenses for tenants throughout the Project, Landlord
has segmented the Project into various use types. These use types include
office, data center, colocation, broadcast, and retail facilities. Portions of
the Premises are located within the office, data center and broadcast area of
the Project. Commencing on the Rent Commencement Date, Tenant shall pay its Pro
Rata Share (defined below) of the Operating Expenses incurred each year during
the Lease Term, as extended if applicable, in the operation of each use type of
the Project. Tenant’s “Pro Rata Share” shall mean the ratio of the rentable area
then included in the Premises as compared to the total rentable area in each use
type of the Project. At the Commencement Date of the Lease, Tenant’s rentable
area of the Premises is 120,969 RSF.

As of the Commencement Date, Tenant’s Pro Rata Shares of the Operating Expenses
for each use type of the Project are agreed by Landlord and Tenant to be as
follows:

 

Use Type

   RSF of Project in
Use Type      RSF of Premises in
Use Type      Tenant’s Pro
Rata Share  

Office

     129,837         85,694         66.0 % 

Data Center

     89,058         6,318         7.1 % 

Colocation

     5,117         0         0.0 % 

Broadcast

     27,432         27,432         100.0 % 

Retail

     23,941         0         0.0 % 

Carrier Country

     4,772         0         0.0 % 

Meet Me Room

     1,357         0         0.0 % 

Restaurant

     10,688         0         0.0 % 

Tenant’s Pro Rata Share of the rentable square feet of each use type in the
Project will be subject to adjustment through the term of the Lease, to the
extent that portions of the Project change from one use type to another.
Effective January 1 of each year during the Lease Term, Landlord will reasonably
determine the square footage of the Project that is being used by each use type,
and will apportion the operating expenses of the Project to each use type in a
manner which Landlord reasonably determines in its discretion (by a methodology
generally consistent with that used immediately prior to the Commencement Date)
equitably reflects the usage of such use type. Tenant’s Pro Rata Share of each
area of the Project shall be adjusted accordingly. The Office Area of the
Project shall be that portion of the Project at any given time being used by the
Project’s tenants (including Tenant) for general office uses. The Data Center
Area of the Project shall be that portion of the Project at any given time being
used by the Project’s tenants (including Tenant) for computer data centers. The
Colocation Area of the Project shall mean that portion of the Project at any
given time being used by the Project’s tenants (including Tenant) for

 

9



--------------------------------------------------------------------------------

computer or telecommunication equipment in the Project’s designated Colocation
Room(s). The Broadcast Area of the Project shall mean that portion of the
Project at any given time being used by the Project’s tenants (including Tenant)
for radio or television broadcast facilities and studios. The Retail Area of the
Project shall mean that portion of the Project at any given time being used by
the Project’s tenants for retail sales of goods and services. The Central
Equipment Room or “CER” shall mean the Data Center located in Suite 300 of
Fisher Plaza East, in which reside UPS Units A, B, E, and F. Tenant has received
a deduction in the rentable square footage of the Premises and the CER to allow
for the space in the CER occupied by Landlord’s UPS’s E and F. Landlord shall
have the right to enter the CER to access, service, and maintain UPS’s E and F
on a 24 X 7 basis without interfering with Tenant’s operations

4.2 Definitions

(a) “Operating Expenses” shall, subject to the exclusions set forth below, mean
and include all reasonable expenses actually incurred by Landlord in connection
with operating and maintaining the Project (or any portion thereof) calculated
in accordance with generally accepted accounting principles (as applicable) and
real property management practices, both consistently applied, including without
limitation the following: (1) electricity, gas, water, sewer, storm water, fuel
and other reasonable utility charges (excluding electricity separately metered
to and payable by Tenant or any other tenant of the Project); (2) premiums and
commercially reasonable deductibles not to exceed One Hundred Thousand Dollars
($100,000) for insurance required to be carried pursuant to Section 12.2 hereof
and other insurance carried by Landlord (excluding earthquake insurance, as to
which the deductible may be thirty percent (30%)) which is commercially
reasonable and consistent with the types and levels of insurance carried by
prudent institutional investors for properties similar to the Project in the
greater Puget Sound region; (3) maintenance and repair expenses and supplies,
including all costs incurred in connection with service and maintenance
contracts for the items Landlord is responsible for maintaining;
(4) amortization on a straight line basis (calculated over the useful life of
the improvement or capital item, as determined by Landlord using generally
accepted accounting principles), for capital expenditures made or incurred by
Landlord (i) for the purpose of complying with legal requirements imposed
subsequent to the Commencement Date or (ii) after the Commencement Date that are
intended to result in a net decrease in Operating Expenses (but only to the
extent of the reasonably contemplated decrease – Landlord agrees that the
“useful life” amortization calculations shall be consistently applied among
tenants in the Project); (5) wages, salaries, reimbursable expenses and benefits
of all on-site and off-site personnel (including supervisory personnel who are
directly involved in the management of the Project) engaged in the operation,
repair, maintenance and security of the Project (prorated, in the case of
employees, including supervisory personnel, performing services for one or more
properties, on the basis of the reasonably allocated number of hours spent
performing services for the Project) and the direct costs of training such
employees; (6) reasonable third party legal fees, administrative expenses, and
accounting and other professional fees and expenses, for the Project;
(7) charges for security, janitorial, and cleaning services and supplies
furnished to or for Common Areas serving the Project; (8) costs of maintaining
any Common Areas and facilities or service amenities benefiting the Project;
(9) expenses of landscaping and grounds maintenance; (10) the reasonable cost of
maintaining a management office (but not any leasing office) in the Project
(including any allocated rent related solely to portions of such office
dedicated to property management); (11) Taxes (defined below); (12) reasonable
and customary management

 

10



--------------------------------------------------------------------------------

fees not to exceed three (3) percent (3%) of the Base Rent, Operating Expenses,
and parking revenue for the Project during the initial Term of this Lease or any
Extended Term; and (13) any other expense reasonably incurred by Landlord in
maintaining, repairing or operating the Project for its intended purpose;
provided, that any of the above categories of expenses that solely benefit any
specific use type of the Project (or its occupants) shall be one hundred percent
(100%) allocated to that use type of the Project, (or its occupants). To the
extent Tenant pays for HVAC, electrical power, or other utilities or any
services directly (including contracting for its own janitorial services), the
cost of providing such services to other tenant premises shall be excluded from
Operating Expenses charged to Tenant.

Operating Expenses shall not include (a) the cost of any capital improvement or
capital repair to the Project except as otherwise provided above in this
Section 4.2(a) including for the foundation, roof or exterior walls of the
Buildings or to the extent the costs result from Landlord’s negligent
performance of Landlord’s repair or maintenance obligations hereunder; (b) the
cost of repairs or other work to the extent Landlord is reimbursed by insurance
(or that would have been reimbursable by insurance had Landlord carried the
insurance required to be carried by Landlord under this Lease) or condemnation
proceeds, other than the amount of any commercially reasonable deductible
payable under any insurance policy; (c) expenses Landlord incurs in connection
with leasing or procuring tenants or renovating space for new or existing
tenants, including brokerage commissions, lease concessions, rental abatements
and construction allowances, costs and fees including, without limitation, legal
fees attributable to leasing, construction management, lease enforcement and
collection activity; (d) violations by Landlord relating to the Premises,
including, without limitations, any violation of an Environmental Law
(hereinafter defined) not arising from or attributable to a default by Tenant
hereunder; (e) interest or principal payments on any mortgages or other
indebtedness of Landlord; (f) ground lease payments; (g) the cost of repairs or
other work to the extent Landlord is reimbursed by condemnation proceeds;
(h) sale or financing costs incurred in connection with the sale, financing or
refinancing of the Buildings and organizational expenses associated with the
creation and/or operation of the ownership entity that constitutes Landlord,
Landlord or owner related corporate accounting costs, or other Landlord
administrative and overhead costs; (i) advertising, promotion, charitable and
tenant relations or party expenses; (j) any cost that does not benefit the
Project; (k) any amounts paid to subsidiaries of Landlord or any person or
entity that directly or indirectly through one or more intermediaries controls
or is controlled by or is under common control with Landlord (“affiliate”) for
services on or to the Project, to the extent that such above-described services
exceed competitive costs for such services rendered by persons or entities of
similar skill, competence and experience other than a subsidiary or affiliate of
Landlord; (l) any amount for which Landlord is entitled to payment directly by a
tenant or non-tenant other than as an Operating Expense, (m) the cost of repairs
to the structural portions of the Buildings; (n) the cost of repairs for which
Landlord is responsible under Sections 16 and 17 of this Lease; (o) fines,
interest and penalties incurred due to the late payment of Taxes or Operating
Expenses; (p) any penalties or damages that Landlord pays to Tenant under this
Lease or to other tenants in the Project under their respective leases; (q) any
fines, penalties, damages, costs, claims, or interest resulting from the
negligence or willful misconduct of the Landlord or its agents, contractors, or
employees; (r) Landlord’s charitable and political contributions; (s) attorneys’
fees and other expenses incurred in connection with negotiations or disputes
with prospective tenants or occupants, or existing tenants or occupants of the
Project (other than

 

11



--------------------------------------------------------------------------------

disputes with respect to non-financial matters generally applicable to all
tenants and occupants of the Property),(t) the cost or expense of any services
or benefits provided generally to other tenants in the Project and not provided
or available to Tenant; (u) costs incurred by Landlord in connection with the
correction of defects in design and original construction of the Buildings or
the Project; (v) expenses for the replacement of any item covered under
warranty; (w) fines or penalties incurred as a result of violation by Landlord
or any Landlord Parties of any applicable Legal Requirements; (x) reserves;
(y) costs, liabilities and losses relating to the abatement or cleanup of
Hazardous Materials; and (z) insurance deductibles used to pay for restoration
of any casualty damage that results in the termination of this Lease pursuant to
Section 16.1 of this Lease.

(b) “Taxes” shall mean and include (i) all taxes on real property, all taxes on
machinery, equipment or other personal property used in the operation or
maintenance of the Project (or any portion thereof), ad valorem taxes,
surcharges, general and special assessments and impositions, general and
special, ordinary and extraordinary, foreseen or unforeseen, of any kind levied
or imposed upon the Building or the Project, or any fixtures of Landlord thereon
or therein, or imposed in connection with the use thereof (including any
transit, personal property (subject to the provisions above), sales, rental,
use, gross receipts and occupancy tax and other similar charges); (ii) any other
present or future taxes or governmental charges that are imposed upon or
assessed against the Building or the Project, including, but not limited to, any
tax levied on or measured by the rents payable by tenants in the Project that
are in the nature of, or in substitution for, real property taxes; (iii) any
assessments against the Building or the Project, or against Landlord with
respect to the Building or the Project, by any association now or hereafter
established to administer, oversee or enforce common covenants or other rules
and regulations to which the Building or Common Areas are subject or to operate,
maintain, repair or replace common or public areas or facilities thereof;
(iv) all taxes which are imposed upon Landlord, and that are assessed against
the value of any improvements to the Premises made by Tenant or any machinery,
equipment, fixtures or other personal property of Tenant used therein; and
(v) all of Landlord’s reasonable costs and expenses of contesting the validity
or amount of any such Taxes, so long as such costs are charged on an hourly
basis (and not a contingency fee) and so long as Landlord has a reasonable, good
faith basis for believing it will prevail in such contest. Taxes shall not
include any income taxes, excess profits taxes, excise taxes, franchise taxes,
estate taxes, inheritance taxes, succession taxes, grantor’s taxes, recordation
taxes, and transfer taxes, except to the extent such taxes fall within clause
(ii) above. If Landlord contests Taxes for any calendar year contained within
the Lease Term and such contest results in a decrease in Taxes for such calendar
year, the Landlord shall credit against the monthly installments of Base Rent
next coming due (or pay to Tenant directly if the refund occurs after the end of
the Lease Term) Tenant’s proportionate share of such refund, less Landlord’s
reasonable costs and expenses charged on an hourly basis (and not a contingency
fee) for contesting the validity or amount of any such Taxes, but only up to an
amount equal to the payment made by Tenant for such calendar year on account of
Taxes. If Landlord contests the Taxes for any calendar year and such contest
results in an increase in Taxes for such calendar year, Landlord shall have the
right to bill Tenant for prior underpayments of Taxes thereby resulting.
Landlord’s and Tenant’s obligations under this Section 4.2 shall survive the
expiration of the Lease Term.

 

12



--------------------------------------------------------------------------------

4.3 Proration. Tenant’s obligation to pay Operating Expenses for any calendar
year during the Lease Term shall be apportioned so that Tenant shall pay only
that portion of Tenant’s Pro Rata Share of Operating Expenses for such year as
fall within the Lease Term. This provision shall survive the expiration or
earlier termination of this Lease for a period of twenty-four (24) months.

4.4 Limit on Annual Increases; Adjustment for Vacancy. Notwithstanding the
foregoing, during the Term of this Lease (but following the first full calendar
year during the Term) including any extension thereof (with the exception of
Uncontrollable Expenses as defined herein), Tenant’s pro rata share of Operating
Expenses for any calendar year shall not exceed one hundred percent (100%) of
Tenant’s total liability for Operating Expenses for the immediately preceding
calendar year of the Lease Term, as extended if applicable (excluding
Uncontrollable Expenses), multiplied by the greater of (x) three and one-half
percent (3.5%) or (y) the percentage increase between the CPI (hereinafter
defined) on the first day of the immediately preceding calendar year and the CPI
on the first day of the calendar year for which this limitation is being
determined, on a cumulative, annually compounding basis. The term “CPI” as used
herein shall mean the “All Items Component” of the Consumer Price Index for All
Urban Consumers (1982-1984=100), Seattle-Tacoma-Bremerton, WA, or its successor,
as published by the Bureau of Labor Statistics of the U.S. Department of Labor.
The term “Uncontrollable Expenses” as used herein means expenses for the cost of
utility consumption (not delivery and installation), insurance, real estate
taxes and assessments, and other expenses not directly controllable by Landlord
such as, but not limited to, increases in the minimum wage or collective
bargaining/union wages that affect the cost of service contracts.

During any period that the average occupancy rate for the entire Project shall
be less than ninety percent (90%), then, for purposes of calculating the
Additional Rent payable by Tenant pursuant to this Article 4 for each calendar
year, the Operating Expenses for such calendar year that fluctuate depending on
the level of occupancy of the Project shall, subject to Section 4.1 of this
Lease, be increased by the amount of additional costs and expenses that Landlord
reasonably estimates would have been incurred if the average occupancy rate for
the entire Project had been ninety percent (90%). Expenses under this
Section 4.4 shall be calculated in good faith by appropriately adjusting the
cost of those components of Operating Expenses that are impacted by changes in
the occupancy of the Project.

4.5 Estimated Payments. Commencing on the Rent Commencement Date, and on the
first day of each month thereafter, Tenant shall make estimated monthly payments
to Landlord on account of the Operating Expenses that are expected to be
incurred during each calendar year falling entirely or partially within the
Lease Term. The amount of such monthly payments shall be determined as follows:
commencing with the Rent Commencement Date and at the beginning of each calendar
year thereafter, Landlord shall submit to Tenant a statement setting forth
Landlord’s reasonable estimate of the Operating Expenses that are expected to be
incurred during such calendar year and Tenant’s Pro Rata Share thereof (as
determined in accordance with Section 4.1 hereof), provided that, if Landlord
has not provided Tenant with the estimated Operating Expenses prior to the
beginning of any calendar year, Tenant shall continue to pay Tenant’s Pro Rata
Share thereof at the same rate as Tenant paid for the prior calendar year until
Landlord shall have delivered an estimate for that year. Tenant shall pay to
Landlord on the

 

13



--------------------------------------------------------------------------------

first day of each month following receipt of such statement during such calendar
year an amount equal to Tenant’s Pro Rata Share of the anticipated Operating
Expenses multiplied by a fraction, the numerator of which is one (1) and the
denominator of which is twelve (12). Not more than one time per year of the
Term, Landlord may modify the amount of the anticipated Operating Expenses to
reflect Landlord’s reasonable estimate of such expenses for the year. As soon as
reasonably practicable after the expiration of each calendar year, but in any
event no later than April 30th of each calendar year, Landlord shall submit to
Tenant a statement (the “Reconciliation Statement”), showing (i) the Operating
Expenses actually incurred during the preceding calendar year and Tenant’s Pro
Rata Share thereof, and (ii) the aggregate amount of the estimated payments made
by Tenant on account thereof. If the aggregate amount of such estimated payments
exceeds Tenant’s actual liability for such Operating Expenses, then Landlord
shall, at Landlord’s option, either credit such excess against the next rent
payment or payments due from Tenant, or pay Tenant the excess at the time
Landlord furnishes the Reconciliation Statement. If the adjustment is to be made
following the expiration or termination of the Lease Term, then Landlord shall
pay Tenant the excess. If Tenant’s actual liability for such Operating Expenses
exceeds the estimated payments made by Tenant on account thereof, then Tenant
shall pay to Landlord the total amount of such deficiency within ninety
(90) days after Tenant’s receipt of the Reconciliation Statement from Landlord.
Provided, however, that notwithstanding anything to the contrary set forth in
this Lease, the total amount of Operating Expenses liability of Tenant for any
calendar year shall not exceed the limits described in Section 4.4 hereof. The
provisions of this Section 4.5 shall survive the expiration or earlier
termination of this Lease.

4.6 Audit. So long as there is no Event of Default under this Lease whereby
Tenant owes Landlord more than one month’s Base Rent or Additional Rent, Tenant
shall have the right to conduct an audit of Landlord’s books and records
relating to Operating Expenses during the immediately preceding two (2) calendar
years, provided that Tenant delivers to Landlord written notice of its intent to
audit within (a) ninety (90) days after receipt by Tenant of the Reconciliation
Statement for either of the two (2) years or (b) one hundred twenty (120) days
after expiration of this Lease. Tenant must complete such audit within one
hundred twenty (120) days after the date of Tenant’s notice of intent to audit,
and may audit no more than once per calendar year except as otherwise provided
herein. Tenant’s audit shall be conducted by Tenant or an agent of Tenant (who
shall not be employed or engaged on a contingency basis, in whole or in part)
during regular business hours at a reasonable time and place at the Property.
Landlord shall maintain its books and records in a condition capable of being
audited by Tenant for a period of at least five (5) years from the date of
delivery of the applicable Reconciliation Statement (or any supplement or
correction thereto). The results of Tenant’s audit shall be provided to Landlord
within ten (10) Business Days after the completion of the inspection. If
Landlord desires to contest the result of Tenant’s inspection, Landlord may do
so within ten (10) Business Days of its receipt of the inspection results, by
submitting the results of the inspection to binding arbitration administered by
the American Arbitration Association in accordance with its Commercial
Arbitration Rules, to be conducted by a single arbitrator with not less than ten
(10) years’ experience in arbitrating issues related to commercial real estate
leases. If the audit report or arbitration establishes that the amount Landlord
charged Tenant for Tenant’s Pro Rata Share of Operating Expenses was greater
than the amount this Article 4 obligates Tenant to pay, Landlord shall refund
the excess amount to Tenant, together with interest on the excess amount at the
rate per annum that is three percent (3%) higher than the prime rate of interest
publicly

 

14



--------------------------------------------------------------------------------

announced by Wells Fargo Bank or its successor from time to time (“Prime Rate”)
(computed from the date of Landlord’s Reconciliation Statement) within thirty
(30) days after Landlord receives a copy of the audit report or the arbitration
is completed. If the audit report or arbitration establishes that the amount
Landlord charged Tenant for Tenant’s Pro Rata Share of Operating Expenses was
less than the amount this Article 4 obligates Tenant to pay, Tenant will pay to
Landlord, as Additional Rent subject to the provisions of Section 4.5, the
difference between the amount Tenant paid and the amount determined in the audit
or arbitration, together with interest on the underpaid amount at the Prime
Rate, within thirty (30) days after Landlord receives a copy of the audit report
or the arbitration is completed. If the audit establishes that the amount
Landlord charged Tenant for Tenant’s Pro Rata Share of Operating Expenses
exceeded the amount this Article 4 obligates Tenant to pay by three percent
(3%) or more, and either (i) Landlord does not contest the result of the audit
or (ii) Landlord does contest the results of the audit and the results of the
arbitration affirm that the amount Landlord charged Tenant for Tenant’s Pro Rata
Share of Operating Expenses exceeded the amount this Article 4 obligates Tenant
to pay by three percent (3%) or more, then Landlord shall, within ten
(10) Business Days of receipt of written request accompanied by documentation
reasonably satisfactory to Landlord, reimburse Tenant for the reasonable
out-of-pocket, third party costs incurred by Tenant in conducting the audit. In
the case of arbitration, the non-Prevailing Party shall pay to the Prevailing
Party all attorneys’ fees and costs as provided in Section 24.18 of this Lease.
The arbitrator shall have the exclusive, reasonable authority to determine which
party was the prevailing party in the arbitration. Tenant must keep all
information it obtains in any audit strictly confidential, may only use such
information for the limited purpose this Section 4.6 describes and for Tenant’s
own account, and shall not be discussed with nor disclosed to any third party,
except for disclosures required by applicable law, court rule or order, or in
connection with any litigation or arbitration involving Landlord or Tenant.

(a) Landlord shall notify Tenant of any necessary or appropriate correction or
adjustment of Operating Expenses reflected on any previously given
Reconciliation Statement, within thirty (30) days after Landlord learns of the
facts supporting such correction or adjustment. If Landlord fails to notify
Tenant of a correction or adjustment to a previously given Reconciliation
Statement within two (2) years after the Reconciliation Statement has been
delivered to Tenant and such correction or adjustment would increase the amount
payable by Tenant, then, in any such case, Landlord shall have waived its right
to thereafter correct the calculation of Operating Expenses for the year in
question and/or adjustment with respect to Landlord calculation set forth on
such Reconciliation Statement shall be final (except with respect to any
manifest error or intentional misconduct by Tenant), provided that, with respect
to Taxes, Landlord shall not be time-barred from delivering a correction to its
calculation of Taxes if such correction is made due to a change in Taxes
assessed to the Project by the applicable governmental authority after the
Reconciliation Statement, in which case Landlord shall have an additional 180
days from receipt of such assessment to deliver notice of a correction to the
previously given Reconciliation Statement. If Tenant fails to notify Landlord
that Tenant intends to audit Landlord’s calculation of Operating Expenses within
two (2) years after the later of the date of a Reconciliation Statement thereof
or the correction or adjustment thereof has been delivered to Tenant, or, if
Tenant fails to conclude its audit or inspection within two (2) years after the
later of the date that the Reconciliation Statement or the correction or
adjustment thereof has been delivered to Tenant, then, in any such case, Tenant
shall have waived its right to

 

15



--------------------------------------------------------------------------------

object to the calculation of Operating Expenses for the year in question and the
calculation set forth on such Reconciliation Statement shall be final (except
with respect to any manifest error or intentional misconduct by Landlord)
provided that, with respect to a change in the Taxes, Tenant shall not be
time-barred from contesting its calculation of the change in the Taxes within
two (2) years from the date Tenant receives written notice of a change in Taxes
assessed to the Project.

(b) If the Tenant has commissioned an independent audit of Operating Expenses,
and the result of the audit reflects an overpayment by Tenant, and Landlord
thereafter elects to arbitrate such findings, then Tenant shall not be in
default under this Lease for failing to pay such “Additional Rent” if it elects
not to continue to pay the amount the auditor ascertained was an overcharge
during the pendency of such arbitration, so long as Tenant pays any shortfall
within the time period required under this Article 4 following the conclusion of
the arbitration.

(c) If Tenant’s audit of Operating Expenses shows that the calculation of
Operating Expenses in any particular category is in error by more than three
percent (3%) for more than one calendar year, then Tenant shall have the right,
on written notice to Landlord, to conduct an audit of Operating Expenses for
three (3) additional years prior to the term initially audited by Tenant.

4.7 Power.

4.7.1 Landlord shall furnish electrical power as set forth in Article 13.
Landlord shall provide electrical service to the office, broadcast, and storage
portions of the Premises (the “Non-Data Center (NDC) Areas”), sufficient to
serve the electrical convenience power outlet loads of the NDC Areas of the
Premises, and the charge for the power consumed by Tenant in those areas will be
included in the Operating Expenses paid by Tenant. Provided, however, that if
Tenant’s total monthly consumption of power in the NDC Areas exceeds 6.0 watts
per rentable square foot for such convenience power outlet loads in the NDC
Areas of the Premises, then at Landlord’s election, the cost of Tenant’s
measured electrical usage beyond said standard in the NDC Areas of the Premises
shall be paid by Tenant to Landlord within thirty (30) days after Landlord’s
written demand therefor, without any markup or profit to Landlord.

4.7.2 Electrical service to the CER and the broadcast facilities in Suites 610
and 660 (collectively, the “Data Center/Technical Areas”) is separately metered
and shall be paid by Tenant on a monthly basis when billed by Landlord at the
same rate (including demand charges) charged to Landlord by the service
provider, without any markup or profit to Landlord.

4.7.2.1 The electrical service to the Premises has been built to meet the
maximum amperages requested by Tenant, which agreed amperages (the “Rated
Loads”) are as set forth in the table below, provided that Tenant’s amperage
requirements for N+1 redundancy are set forth in Exhibit E attached hereto:

 

16



--------------------------------------------------------------------------------

Data Center/Technical

Areas

  

Primary Tap Size (Amperes

of 480 VAC)

   Redundant Tap Size
(Amperes of 480 VAC)

CER (Suite 300)

   600 Amperes    600 Amperes

CER—UPS (Suite 305)

   600 Amperes    600 Amperes

Dimmer Room (Suite 610)

   600 + 400 Amperes    None

Tenant’s primary and redundant power may be subject to subsequent increase or
reduction as described below in this Section 4.7 and in Section 13.4.

4.7.2.2 In the event Tenant requires electrical capacity in excess of the
originally agreed Rated Load, Landlord shall install such additional capacity at
Tenant’s expense (but only to the extent such added capacity exclusively serves
Tenant), in accordance with the terms and conditions set forth in Section 13.4.
Notwithstanding the foregoing, to the extent such added capacity does not
exclusively serve Tenant, but Landlord incurs expenses to add such capacity and
Landlord has no further use for such capacity, Tenant shall be responsible for
all such expenses. Tenant hereby acknowledges that Landlord has the right to
reserve electrical capacity to serve all currently contemplated uses at the
Project even with respect to currently unoccupied space at the Project. In the
event Tenant requires a reduction in electrical capacity in any portion of the
Data Center / Technical Areas, Landlord shall reduce such capacity within thirty
(30) days after written notice from Tenant. Landlord and Tenant agree that the
audit rights, deadlines and conclusive nature of uncontested statements agreed
upon in connection with Operating Expenses shall also apply to electrical
service bills.

4.7.3 Landlord acknowledges that Tenant currently leases space on real property
owned by a third party located near the Project at 4th Avenue and Denny for
purposes of parking vehicles related to its business operations and storing
related equipment (the “4th and Denny Property”). The 4th and Denny Property is
served by separately metered electrical service originating from the Project.
Tenant shall pay to Landlord the cost of such separately metered electrical
service in the manner and at the rates charged to Landlord by Seattle City
Light, without profit or markup.

4.8 Chilled Water Charges. Landlord will provide chilled water from the
Landlord’s chiller system for Tenant’s HVAC system, separately metered, which
meter(s) shall be installed by Tenant, at its sole cost and expense. Tenant
shall pay for chilled water usage, as Additional Rent, on a monthly basis within
thirty (30) days after such charges are billed by Landlord. Tenant will be
billed for its actual usage of chilled water based on Landlord’s full and
complete costs for chilled water (without markup) (“Chilled Water Charges”). In
the event Tenant requires a supply of chilled water in excess of the amount
being supplied as of the Commencement Date, Landlord shall take reasonable
actions to provide such additional supply to be paid for by Tenant at the rate
set forth above (but Landlord shall not be required to install additional
cooling towers for the sole purpose of serving Tenant). Landlord shall use good
faith efforts to provide chilled water to Tenant at the lowest reasonable cost
for same. Adjustments to Tenant’s Chilled Water Charges shall reflect the costs
of delivering chilled water to Tenant and may not be made as a result of costs
related to increasing the capacity of the system for other

 

17



--------------------------------------------------------------------------------

users. Landlord shall provide statements for the Chilled Water Charges to Tenant
within thirty (30) days from the end of the month for which such charges relate.
Landlord and Tenant agree that the audit rights, deadlines and conclusive nature
of uncontested statements agreed upon in connection with Operating Expenses
shall also apply to Chilled Water Charges.

ARTICLE 5

SECURITY

The main entrance doors to the Buildings, including the appurtenant Garage, are,
and shall continue to be, equipped with a card reader security system. Tenant
currently has access cards. Landlord shall provide additional or replacement
cards at a cost to Tenant equal to the rates Landlord charges other tenants of
the Project. In addition, if Landlord installs a security system that requires
the replacement of Tenant’s access cards with other cards (or similar devices),
Landlord shall provide such new cards or devices to replace all of Tenant’s
access cards, at no cost to Tenant.

At the Commencement Date, Tenant is using the Project’s security system, with
Landlord’s consent and at no additional charge to Tenant. Subject to Landlord’s
review and approval of the plans and specifications for such system, Tenant
shall be entitled to install, at Tenant’s sole cost and expense, and otherwise
in accordance with this Lease, a security system inside the Premises. Tenant
shall coordinate any such additional security system with the main security
system of the Building and the Project (such that such systems shall be
compatible) and Landlord shall at all times have emergency access to such
security system and the areas of the Premises protected thereby. Landlord shall
provide and maintain security for the Building in accordance with Landlord’s
standard security procedures and the specifications set forth in Exhibit E. If
there is a conflict between the Landlord’s standard security procedures and the
specification set forth in Exhibit E, the specifications set forth in Exhibit E
shall control.

Landlord and Tenant hereby acknowledge that (a) a portion of the structured
cabling for the existing security system and the Building management control
system (also known as the Alerton Building Management System) is contained
within the Premises and (b) the parties have agreed to relocate such portions
pursuant to Section 5.5.9 of the PSA. During any period when such portions
remain in the Premises, Landlord shall at all times have access to the area of
the Premises where such cabling is located to maintain and repair such cabling,
subject to conditions (w) through (z) set forth in Section 11.1 below, and
Tenant covenants and agrees not to damage or alter such cabling.

ARTICLE 6

USE OF PREMISES AND PROPERTY

6.1 Tenant’s Permitted Uses. Tenant may use and occupy the Premises for any
lawful use, including but not limited to office uses, broadcasting and
communications services, for operation of a network operations center and/or
computer data center, with equipment provided or owned by Tenant or third
parties, and related ancillary purposes and uses including, without limitation,
general office, storage, assembly and repair (“Permitted Uses”). In addition,
Tenant shall have the rights described in Section 1.5 above pertaining to the
Project rooftop. Tenant may permit its affiliates, customers, correspondents,
and program providers to enter upon

 

18



--------------------------------------------------------------------------------

the Premises and to locate, install, operate and maintain their equipment and
personal property at the Premises during the Lease Term and to avail themselves
of any services provided to the Premises consistent with Tenant’s use thereof,
without any such activity being deemed to constitute an assignment, subletting
or other transfer in violation of this Lease or requiring Landlord’s prior
consent. Landlord shall not be entitled to share in any of Tenant’s profits,
rents or income derived by Tenant in connection with such use of the Premises by
Tenant’s affiliates, customers, correspondents, and/or program providers.

Tenant shall not use or occupy the Premises for any unlawful purpose or in any
manner that will constitute waste, nuisance or unreasonable annoyance to
Landlord or other occupants of the Building. Tenant’s use of the Premises shall
also comply with all applicable present and future laws, ordinances,
regulations, and orders (collectively, “Legal Requirement(s)”), concerning the
use, occupancy and condition of the Premises and all machinery, equipment and
furnishings therein.

6.2 Compliance by Tenant. Except as otherwise provided in this Lease, Tenant
shall, at Tenant’s sole cost and expense, promptly comply with all laws,
ordinances, rules, regulations, orders and other requirements of any government
or public or quasi-public authority that are now in force or that may hereafter
be in force, with all requirements of any board of fire underwriters or other
similar body now or hereafter constituted, and with all directions and
certificates of occupancy issued pursuant to any law by any governmental agency
or officer, insofar as any thereof relate to or are required by Tenant’s
particular use of the Premises or the operation, use or maintenance of any
personal property, trade fixtures, machinery, equipment or improvements
installed by Tenant in the Premises. Tenant shall not be required to make
structural changes to the Premises or Buildings unless specifically required by
the terms and conditions of this Lease or for any alteration or improvement that
Tenant makes in the Premises or the Project, provided, that if structural
changes are so required, Landlord shall make any such required structural
changes upon Tenant’s request at Tenant’s expense. Tenant shall be responsible
for obtaining all permits required in connection with Tenant’s occupancy and use
of the Premises, including certificates of occupancy, Tenant’s business license,
and any permits required in connection with equipment being installed by Tenant.
Tenant shall promptly pay all fines, penalties and damages that may arise out of
or be imposed on Landlord or Tenant (to the extent non-payment could adversely
affect Landlord) because of Tenant’s failure to comply with the provisions of
this Section 6.2; provided, however, Tenant shall have no obligation to pay to
Landlord or otherwise any fine, penalty and/or damages that may arise out of or
be imposed as the result of Tenant’s compliance with a specific direction or
request by Landlord unless such direction or request by Landlord is otherwise
required or permitted under the terms of this Lease. Landlord shall promptly pay
all fines, penalties and damages that may arise out of or be imposed on Landlord
or Tenant (to the extent non-payment could adversely affect Tenant) because of
Landlord’s failure to comply with the provisions of this Lease; provided,
however, Landlord shall have no obligation to pay to Tenant or otherwise any
fine, penalty and/or damages that may arise out of or be imposed as the result
of Landlord’s compliance with a specific direction or request by Tenant unless
such direction or request by Tenant is otherwise required or permitted under the
terms of this Lease. Landlord shall reasonably cooperate with Tenant, without
delay, with regard to Tenant’s compliance with this Section 6.2.

 

19



--------------------------------------------------------------------------------

6.3 Tenant’s Exclusive Use. Subject to the rights of other tenants occupying the
Project as of the Closing, Landlord shall not, but Tenant may, during the Term
of this Lease, allow any broadcast, news or local media company to use, occupy,
or lease space or facilities at the Project, including the Garage, data center,
rooftop, antenna, colocation, connectivity, entry, or other space or facilities,
without the prior written consent of Tenant, which Tenant may withhold in its
sole discretion.

6.4 Compliance by Landlord. Landlord shall promptly comply with all laws,
ordinances, rules, regulations, orders and other requirements of any government
or public or quasi-public authority that are now in force or that may hereafter
be in force, with all requirements of any board of fire underwriters or other
similar body now or hereafter constituted, and with all directions and
certificates of occupancy issued pursuant to any law by any governmental agency
or officer, insofar as any thereof relate to or are required by the condition,
use or operation of the Property and Premises (except to the extent the
obligation is imposed on Tenant by Section 6.2) generally or the general
operation, use or maintenance of any of Landlord’s personal property, trade
fixtures, machinery, equipment or improvements at the Property or Premises. It
is expressly understood that if any Legal Requirement requires any other
permit(s) for the Property (or any portion thereof) due to Landlord’s use or
operation thereof, or Landlord’s improvements or future alterations thereto,
Landlord shall obtain such permit(s) at Landlord’s own expense. Landlord will
not knowingly allow another tenant of the Project to have a permitted use that
is in violation of Legal Requirements and upon becoming aware of any violation
shall use commercially reasonable efforts to cause such tenant to cease the
violation. Notwithstanding the foregoing, in no event shall Landlord have any
liability to Tenant for the noncompliance by other tenants or any other person
with respect to any of the foregoing requirements.

6.5 Compliance on Delivery Date. Notwithstanding any other provision herein to
the contrary, the parties acknowledge and agree that if the Project (not
including the Premises or other tenant spaces) is not in compliance with all
Legal Requirements on the Commencement Date, Landlord shall bear all costs of
securing such compliance, except those items that are included within Tenant’s
responsibilities pursuant to this Lease.

6.6 Taxes on Tenant’s Exclusive Use or Property. Tenant shall pay any business,
rent or other taxes that are now or hereafter levied upon Tenant’s exclusive use
or occupancy of the Premises, the conduct of Tenant’s business at the Premises,
or Tenant’s equipment, fixtures or personal property. If any such taxes are
enacted, changed, or altered so that any of such taxes are levied against
Landlord, or the mode of collection of such taxes is changed so that Landlord is
responsible for collection or payment of such taxes, Tenant shall pay any and
all such taxes to Landlord upon written demand from Landlord.

ARTICLE 7

ASSIGNMENT AND SUBLETTING

7.1 Transfer. Except as otherwise provided in this Lease, Tenant shall not have
the right to assign, transfer, mortgage or otherwise encumber this Lease or to
sublease or permit anyone to use or occupy the Premises or any portion thereof,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed, provided

 

20



--------------------------------------------------------------------------------

that the reasonableness standard shall be that of other owners of Class A
commercial real estate in the market area. Except as otherwise provided herein,
no assignment or transfer of this Lease or the right of occupancy hereunder may
be effectuated by operation of law or otherwise without the prior written
consent of Landlord. Any attempted assignment or transfer by Tenant of this
Lease or its interest herein or sublease of the Premises or any portion thereof
in violation of this Article 7 shall, at the option of Landlord, constitute an
Event of Default under this Lease. Except with respect to a transfer to an
Affiliate as set forth in Section 7.3 hereof, Tenant agrees to give Landlord at
least ten (10) Business Days’ advance written notice of Tenant’s intention to
assign or transfer this Lease or to sublease the Premises or any portion
thereof, and except for transfers to an Affiliate pursuant to Section 7.3,
Tenant shall also provide sufficient information about the proposed assignee or
transferee or sublessee to enable Landlord to make the determination called for
above.

7.2 Landlord Consent. The consent by Landlord to any assignment or subletting
shall not be construed as a waiver or release of Tenant from any and all
liability for the performance of all covenants and obligations to be performed
by Tenant under this Lease nor shall the collection or acceptance of rent from
any assignee, transferee or subtenant constitute a waiver or release of Tenant
from any of its liabilities or obligations under this Lease. Landlord’s consent
to any assignment or subletting shall not be construed as relieving Tenant from
the obligation of complying with the provisions of Section 7.1 hereof, as
applicable, with respect to any subsequent assignment or subletting. Excluding
the transfers described in Section 7.3, Tenant further agrees to submit any and
all instruments of assignment and sublease to Landlord (other than with regard
to Affiliates) at least ten (10) days in advance for Landlord’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed but which instruments, as an express condition precedent to Landlord’s
prior approval, shall provide that (i) such sublease or assignment is subject
and subordinate to this Lease in all respects, and to any amendments,
modifications, renewals, extensions or expansions hereof, (ii) such assignee or
sublessee shall conduct a business in the Premises that is a Permitted Use
pursuant to Article 6 of this Lease, (iii) in the case of an assignment, such
assignee is bound by the terms and conditions of this Lease and assumes all of
the obligations and liabilities of Tenant hereunder arising after the effective
date of the assignment, (iv) in the case of a sublease, (A) Landlord is not, and
will not become, a party to such sublease, and (B) Landlord’s consent to such
sublease does not create a contractual relationship between Landlord and such
sublessee, nor does it create any liability of Landlord to such sublessee,
(v) Landlord’s consent to such assignment or sublease does not affect the
obligations of Landlord or Tenant under this Lease, and (vi) Landlord’s consent
to such assignment or sublease shall not be construed to mean that Landlord has
approved any plans or specifications for renovations to the Premises intended by
such assignee or sublessee and that any such work to the Premises must be
conducted in accordance with the terms of this Lease. The foregoing shall not be
construed as limiting or waiving Landlord’s right, under this Article 7, to
consent to an assignment, transfer, mortgage or other encumbrance of this Lease.
With respect to any written request from Tenant for an assignment, sublease or
transfer of any interest in this Lease, Landlord shall respond to Tenant’s
written request for Landlord’s consent thereto within ten (10) days of
Landlord’s receipt of such request. Failure to respond within such ten (10) day
period shall be deemed approval of such assignment, sublease or transfer.

 

21



--------------------------------------------------------------------------------

7.3 Affiliate Transfers. Notwithstanding anything to the contrary contained
herein, Tenant shall have the right, without the consent of Landlord, but upon
written notice to Landlord within ten (10) Business Days after the effective
date of any such transfer, and in accordance with the other provisions of this
Article 7 as if consent had been obtained, to assign this Lease as to all or any
part of the Premises, or sublet the whole or part of the Premises to (i) any
person or entity that directly or indirectly through one or more intermediaries
controls, is controlled by, or is under common control with Tenant; (ii) any
successor entity resulting from a merger or consolidation with Tenant; or
(iii) any entity that acquires all or substantially all of the assets of any
business unit of Tenant, and that occupies any portion of the Premises, in one
or more transactions (each of the persons and entities described in
(i)-(iii) hereinafter called an “Affiliate”), provided that such transfer is not
for purposes of avoiding Tenant’s obligations hereunder. As used in this Article
7, “control” means the power to direct or cause the direction of the day-to-day
management and policies of such entity, whether through the ownership of voting
securities, by contract, by interlocking boards of directors, or otherwise.
Provided that the transferee Affiliate (a) has a credit worthiness comparable to
that of Tenant, or (b) provides a Letter of Credit (the “New LC”) in an initial
amount equal to $500,000 multiplied by the remaining years, or portions thereof,
in the initial Lease Term and then proportionally adjusted to reflect the
percentage of the Rent payable under this Lease represented by the Rent to be
paid by the Affiliate, Tenant shall be released from the obligations of Tenant
under this Lease as to the portion of the Premises so assigned or sublet to the
Affiliate. The New LC shall be on terms otherwise consistent with the
requirements of Section 3.4 of this Lease; provided, however, the New LC shall
remain in place for the balance of initial Lease Term but shall be reduced each
year on a straight line basis. By way of example, if Tenant proposes such an
assignment for an Affiliate not meeting the credit worthiness standard when six
(6) years remain on the initial Lease Term, and for half the amount of the Rent
being paid by Tenant then, if Tenant seeks to be released under this Lease, then
the New LC shall be equal to $3,000,000 (six (6) years times $500,000) divided
by two (2), or $1,500,000 and the New LC would be reduced on each anniversary of
the assignment by $250,000). If a New LC is provided as described herein,
Tenant’s Letter of Credit shall be reduced by an equal amount.

ARTICLE 8

MAINTENANCE AND REPAIRS

8.1 Landlord’s Maintenance. Subject to Articles 16 and 17, Landlord shall keep
in good working order, test, and maintain the foundation and other structural
components, roof and exterior envelope of the Building, Common Areas, all
equipment installed, owned, or operated by Landlord outside of the Premises,
including the building standard fire protection systems located throughout the
Building, as well as all mechanical, plumbing, heating, ventilation, air
conditioning, power generation, on-site fuel supplies, sprinkler and electrical
systems and utility service lines of the Building serving the Premises
(including but not limited to the major Landlord systems such as generators,
including the generators supporting Tenant’s operations and operations of the
Project, any electrical distribution equipment, Landlord’s UPS equipment,
chillers, cooling towers, chilled water pumps, chilled water piping, and
associated infrastructure equipment such as water treatment and other
infrastructure support systems), the telecommunications conduits, risers,
cables, vaults and manholes, Meet Me Room, demarc rooms, the plumbing system
outside the Premises that does not exclusively serve the Premises,

 

22



--------------------------------------------------------------------------------

all equipment, furnishings, fixtures and other personal property used by
Landlord in the operation of the Project, the Garage, and the driveways, parking
and grounds adjacent to the Buildings, as well as the Common Areas, fully
operational and in good operating condition and repair, and otherwise maintained
consistent with first class office, retail, broadcast, and data center
standards. The reasonable costs incurred by Landlord in maintaining, repairing
and replacing such items shall be included in the Operating Expenses of the
Property to the extent permitted in Section 4.2 hereof. To the extent Landlord’s
repair and maintenance obligations set forth in this Section 8.1 require access
to or through the Premises, except in the event of emergency, Landlord shall
first coordinate such access with Tenant so as to minimize the interference with
Tenant’s business operations in the Premises; provided, however, Landlord may
access areas within the Project through the Premises for the purpose of
performing routine repairs and maintenance required pursuant to this Section 8.1
so long as Landlord exercises diligent good faith efforts to minimize
interruption of Tenant’s business in the performance of such repairs and
maintenance.

8.2 Landlord’s Failure to Provide Maintenance. Except to the extent otherwise
specifically agreed upon in Exhibit E (and in the case of a conflict between
this Article 8 and Exhibit E, Exhibit E shall control), failure by Landlord to
any extent to furnish any maintenance service, or any cessation thereof, shall
not be construed as an eviction of Tenant, or work an abatement of rent, or
relieve Tenant from fulfillment of any covenant or agreement hereof, provided
that if there is an interruption of maintenance service caused by Landlord’s
breach of this Lease or the negligence or willful misconduct of Landlord, rent
shall thereafter be credited back to Tenant for each day, or portion thereof,
that the Premises, or any portion thereof, are unusable for their normal
purposes. Should any of the equipment or machinery utilized in supplying the
services described herein break down, or for any cause cease to function
properly, Landlord shall use reasonable diligence to repair same promptly, but
Tenant shall have no right to terminate this Lease, and shall have no claim for
rebate or abatement of rent or damages, on account of any interruption in
service occasioned thereby or resulting therefrom except as provided above and
in Exhibit E. If, after notice by Tenant, Landlord fails to commence or refuses
to perform any maintenance, repairs, or replacements that it is required to
perform under Section 8.1 or elsewhere in this Lease within a reasonable time
specified by Tenant in its notice, Tenant may declare an event of default and
cure such default. Landlord shall reimburse Tenant within thirty (30) days after
Landlord receives Tenant’s invoice, failing which Tenant may deduct any costs
and expenses incurred by Tenant to cure such default from the Base Rent and or
additional rent due and to become due hereunder.

8.3 Tenant’s Maintenance. Tenant will keep and maintain the Premises (except to
the extent otherwise provided herein that such maintenance is Landlord’s
obligation (e.g. Building standard fire protection equipment)), in reasonably
good condition and repair consistent with first class office, broadcast and data
center standards, normal wear and tear and casualty or other damage that is not
otherwise Tenant’s obligation under this Lease excepted. Tenant’s maintenance
and repair obligations may, at Tenant’s election, include security, janitorial
and cleaning services and supplies for the Premises, but shall not include the
following, which shall be maintained by Landlord: the Building fire alarm
system, the Building fire protection system, the Building-wide security system,
power generation, and HVAC systems (including the chilled water piping and the
connection between chilled water piping and Tenant’s HVAC system).

 

23



--------------------------------------------------------------------------------

Except as otherwise expressly agreed upon in Article 9 below, upon the permanent
vacation by Tenant of the Premises, Tenant may, at its option, remove all
affixed appurtenances installed by or for the benefit of Tenant, including but
not limited to fixtures and broadcast communication and computer equipment
installed by Tenant, and shall surrender the Premises in the condition present
at the Commencement Date, excepting only normal wear and tear and casualty or
other damage that is not otherwise Tenant’s obligation under this Lease.
Notwithstanding any other provisions of this Lease to the contrary, Tenant shall
not be required to remove the Premises flooring tiles, floor, interior or office
build out,internal stairways, or tenant improvements affixed to the Premises.
Tenant shall, at its own expense, replace any broken or damaged interior glass,
windows, doors, locks, jambs and partition walls, and such replacement items
shall be of the same quality and design as those installed in the Premises as of
the Commencement Date. Notwithstanding the foregoing, Landlord shall be
responsible, at Landlord’s sole expense, for repairing all latent defects in the
Premises (other than those that are a part of the improvements installed by
Tenant) during the Lease Term (including any holdover period), even if Tenant
had otherwise agreed in this Section 8.3 to maintain the affected portion of the
Premises.

8.4 Damage by Tenant. Neither Tenant nor any party for whom Tenant is
responsible including, but not limited to, its agents, employees, contractors,
guests or invitees (each a “Tenant Party”) shall cause or permit to occur, by
act or omission, any injury, breakage or damage to the Premises or to any other
part of the Building or Property, including, without limitation, any damage to
any raised or tile flooring in the Premises (except to the extent such damage
arises in connection with work performed by or on behalf of Landlord or any
Landlord Party) or the property thereunder (hereinafter, “Property Damage”), or
to any equipment, fixtures, personal property or improvements located in the
Building. Any such injury, breakage, or damage so caused shall, subject to the
provisions of Section 12.4(b) below if applicable, be repaired at the sole
expense of Tenant, except that Landlord shall have the right, at its option,
after Tenant’s failure to commence to cure and diligently pursue such cure to
completion within ten (10) Business Days after notice to Tenant of such injury,
breakage or damage, to make such repairs and to charge Tenant for all reasonable
costs and expenses incurred in connection therewith. Should an emergency or
similar situation occur and delay would cause or is likely to cause preventable
injury to persons or property, Landlord may elect to act, at the sole expense of
Tenant, upon prior notice to Tenant, to repair or abate the emergency condition.
Notwithstanding the above, the conditions caused by customary bolting of racking
to the floor shall not be deemed to constitute Property Damage.

8.5 Hazardous Materials.

(a) Tenant’s Covenants. Tenant shall not cause or permit any Hazardous Materials
to be generated, used, released, stored or disposed of in or about the Property,
provided that Tenant may use and store, in compliance with all Environmental
Laws, reasonable quantities of materials as are customarily maintained on site
by office, data center/network operations center, broadcast, and colocation
tenants and as may be reasonably necessary, in Tenant’s discretion, for Tenant
to conduct normal operations in the Premises, taking into account the Permitted
Uses, including, without limitation, materials used in connection with the
Heliport and storage areas and fueling facilities related thereto in accordance
with the Rooftop Easement Agreement. At the expiration or earlier termination of
this Lease, Tenant shall surrender the Premises to Landlord free of Hazardous
Materials generated, stored or disposed of by Tenant and free of any
Environmental Default (as defined below) by Tenant. For purposes of this
Section 8.5:

 

24



--------------------------------------------------------------------------------

(i) “Hazardous Materials” means (A) asbestos and any asbestos containing
material and any substance that is then defined or listed in, or otherwise
classified pursuant to, any Environmental Law or any other applicable law as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “infectious
waste,” “toxic substance,” “toxic pollutant” or any other formulation intended
to define, list, or classify substances by reason of deleterious properties such
as ignitability, corrosivity, reactivity, carcinogenicity, toxicity,
reproductive toxicity, or Toxicity Characteristic Leaching Procedure (TCLP)
toxicity, (B) any petroleum and drilling fluids, produced waters, and other
wastes associated with the exploration, development or production of crude oil,
natural gas, or geothermal resources, and (C) any petroleum product,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive material
(including any source, special nuclear, or by-product material), medical waste,
chlorofluorocarbon, lead or lead-based product, and any other substance whose
presence could be detrimental to the Building or the Project or hazardous to
health or the environment; and

(ii) “Environmental Law” means any present and future law and any amendments
(whether common law, statute, rule, order, regulation or otherwise), permits and
other requirements or guidelines of governmental authorities applicable to the
Building or the Land and relating to the environment and environmental
conditions or to any Hazardous Material (including, without limitation, CERCLA,
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §
5101 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,
the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.,
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any
so-called “Super Fund” or “Super Lien” law, any law requiring the filing of
reports and notices relating to hazardous substances, environmental laws
administered by the Environmental Protection Agency, and any similar state and
local laws, all amendments thereto and all regulations, orders, decisions, and
decrees now or hereafter promulgated thereunder concerning the environment,
industrial hygiene or public health or safety).

(b) Hazardous Materials Indemnity. Notwithstanding any termination of this
Lease, Tenant shall indemnify and defend (with counsel acceptable to Landlord),
protect and hold Landlord, Landlord’s affiliates, Lenders (hereinafter defined),
and the officers, directors, shareholders, partners, employees, managers,
independent contractors, attorneys and agents of the foregoing harmless from and
against any damage, injury, loss, liability, charge, demand or claim to the
extent based on or arising out of the presence or removal of, or failure to
remove, Hazardous Materials generated, used, released, spilled, stored or
disposed of by Tenant or any Tenant Party in or about the Property during the
Term. In addition, Tenant shall give Landlord prompt written notice of any
actual or threatened Environmental Default of which Tenant has knowledge, which
Environmental Default Tenant shall cure in accordance with all Environmental
Laws. An “Environmental Default” means any violation of any Environmental Law by
Tenant or any Tenant Party during the Term including, without limitation, a
release, spill, or discharge of a Hazardous Material on or from the Premises,
the Land or the Property.

 

25



--------------------------------------------------------------------------------

(c) Landlord’s Warranty. Landlord and any Landlord Party shall not use,
generate, store, or dispose of Hazardous Materials on or about the Project
except in a manner and quantity necessary for the performance of Landlord’s
business, and then only in compliance with all Environmental Laws.
Notwithstanding anything to the contrary contained herein, Landlord shall be
responsible, at its sole cost and expense, for the removal and/or disposal of
any such Hazardous Materials brought onto the Property by Landlord, including
any expenses associated therewith. Notwithstanding anything to the contrary
contained herein and notwithstanding any termination of this Lease, Landlord
shall indemnify and hold Tenant, its employees and agents harmless from and
against any damage, injury, loss, liability, charge, demand or claim based on,
or arising out of, (x) the presence or removal of, or failure to remove,
Hazardous Materials generated, used, released, stored or disposed of at the
Property or the Premises or (y) violation of Environmental Laws, each to the
extent not arising from an Environmental Default of any Tenant Party as provided
in subsection (b) above. In addition, Landlord shall give Tenant prompt written
notice of any actual or threatened violation of any Environmental Law that
affects Tenant or Tenant’s use of the Premises and of which Landlord has actual
knowledge. Landlord shall cure in accordance with all Environmental Laws any
actual violation of any Environmental Laws except any such violation arising out
of any Environmental Default by any Tenant Party, for which Tenant shall remain
responsible.

(d) Inspection. In addition to any environmental monitoring and insurance
program of Landlord, the cost of which is included in Operating Expenses,
Landlord and the holders of any mortgages, deeds of trust or ground leases on
the Premises (each a “Lender” and collectively “Lenders”) shall have the right
to enter the Premises at any time Landlord reasonably deems an Emergency
(defined below) to exist, so long as the requirements for Emergency access set
forth in Section 11.1 below are followed, and otherwise at reasonable times in
accordance with Article 11, for the purpose of inspecting the condition of the
Premises and for verifying compliance by Tenant with this Lease and all
Environmental Laws. As used in this Lease, “Emergency” shall mean a condition in
which there is an immediate and substantial likelihood of bodily injury or
property damage. Landlord shall be entitled to employ experts and/or consultants
in connection therewith to advise Landlord with respect to Tenant’s
installation, operation, use, monitoring, maintenance, or removal of any
Hazardous Materials on or from the Premises. The costs and expenses of any such
inspections shall be paid by the party requesting the same unless a violation of
Environmental Laws by Tenant or a Tenant Party exists or is imminent or the
inspection is requested or ordered by a governmental authority as a result of
Tenant’s activities. In such case, Tenant shall within thirty (30) days after
Landlord’s request reimburse Landlord or Landlord’s Lender, as the case may be,
for the costs and expenses of such inspections.

 

26



--------------------------------------------------------------------------------

ARTICLE 9

ALTERATIONS

9.1 As-Is; Acceptance. Except as otherwise provided in this Lease, and based
upon Tenant’s current occupation of the Premises, and with the exception of
latent defects, Tenant hereby acknowledges and agrees that (A) the Premises are
being leased to Tenant by Landlord in their “as is, where is” condition as of
the date of execution of this Lease, and (B) Landlord shall have no obligation
to make any alterations or improvements to or with respect to the Premises.

9.2 Approvals. Tenant shall be responsible for obtaining and maintaining during
the Lease Term all governmental approvals, consents, licenses, permits or
certificates of use or occupancy that shall or may be a condition of, required
or necessary in connection with the use or occupancy of the Premises by Tenant
pursuant to this Lease, including any permits required in connection with the
equipment installed in the Premises by Tenant. Tenant shall promptly pay all
fines, penalties and damages that may arise out of or be imposed because of
Tenant’s failure to comply with the provisions of this Section 9.2.

9.3 Subsequent Alterations. Subject to the following sentence, Tenant shall not
make or permit anyone to make any alterations, additions or improvements
(referred to herein collectively as “improvements”) in or to the Premises
without the prior written consent of Landlord (which consent shall not be
unreasonably withheld, conditioned or delayed). Notwithstanding anything to the
contrary contained in this Article 9, Landlord’s consent shall not be required
with respect to any proposed improvements that (i) do not affect the structure
of the Building or the structural components of the Premises, (ii) will not
cause an interruption of, or reduction in, the functioning of the mechanical,
electrical, life safety, security, plumbing, HVAC, telecommunications, or other
systems in the Project or either Building, (iii) are not visible from the
exterior of the Premises, and (iv) comply in all respects with the Building
Standards, provided that Tenant shall provide Landlord in advance with a list of
any contractors, subcontractors, vendors or agents prior to such person(s)
gaining access into the Building, and each such person(s) shall be subject to
Landlord’s approval and general and standard security protocols as are uniformly
enforced for the Project, and insurance requirements as are uniformly enforced
for the Project, prior to entry into the Building. Landlord shall have the right
to prohibit any such contractors, subcontractors, vendors or agents from
performing work in the Building to the extent, in Landlord’s reasonable opinion
such contractors are not qualified to work in the Building and as a result may
negatively impact the Building’s or the other tenants’ operations in the
Building. Tenant shall furnish Landlord with advance written notification of any
material improvement to the Premises (each request for consent for improvements
or each notice of material improvements to the Premises is referred to as an
“Improvement Notification”), which Improvement Notification shall include
sufficiently detailed plans and specifications as Landlord shall reasonably
require. All work under this Section 9.3 shall be scheduled with Landlord using
the Rules and Regulations (hereinafter defined).

Prior to performing any improvements where Landlord’s consent would be required,
Tenant shall obtain Landlord’s approval of all plans and specifications, and
shall obtain the approval by Landlord of the contractor or other persons who
will perform the work (which approval, in each case, shall not be unreasonably
withheld, conditioned or delayed and which will be deemed given if Landlord
fails to respond within ten (10) days to Tenant’s request for consent). Tenant’s
right to perform any improvements shall be conditioned upon Tenant’s obtaining
and delivering to Landlord copies of all necessary permits and approvals for
such work and Tenant’s obtaining and providing Landlord with certificates of
insurance evidencing specified insurance. All improvements performed by or for
Tenant must conform to all Legal

 

27



--------------------------------------------------------------------------------

Requirements. Landlord’s review and approval of any plans and specifications or
consent to the performance of work described therein (if such consent is
required hereunder) shall not be deemed an agreement by Landlord that such
plans, specifications and work conform with all applicable Legal Requirements
and requirements of the insurers of the Building (“Insurance Requirements”),
shall not be deemed a waiver of Tenant’s obligations under this Lease with
respect to Legal Requirements and Insurance Requirements and shall not impose
any liability or obligation upon Landlord with respect to the completeness,
design sufficiency or compliance with Legal Requirements or Insurance
Requirements of such plans, specifications and work. Tenant agrees to permit
Landlord to post notices of non-responsibility within the Premises.

Upon completion of any material improvements, Tenant shall provide Landlord with
final release of lien forms executed by all major contractors, subcontractors,
laborers and materials suppliers. If, notwithstanding the foregoing, any
mechanic’s or materialmen’s lien is filed against the Premises, the Building,
the Project and/or the Land, for work claimed to have been done for, or
materials claimed to have been furnished to, the Premises on Tenant’s account,
such lien shall be discharged by Tenant within thirty (30) days after Tenant has
notice thereof, at Tenant’s sole cost and expense, by the payment thereof or by
the filing of a surety bond in form legally sufficient to discharge the lien. If
Tenant shall fail to discharge any such mechanic’s or materialmen’s lien,
Landlord may, at its option, discharge such lien and treat the out-of-pocket
cost thereof (including reasonable attorneys’ fees incurred in connection
therewith) as Additional Rent payable with the next monthly installment of Base
Rent falling due. It is understood and agreed that any improvements to the
Premises shall be conducted on behalf of Tenant and that Tenant shall be fully
responsible therefor. It is further agreed that if Landlord gives its written
consent to the making of any improvements to the Premises, such written consent
shall not be deemed to be an agreement or consent by Landlord to subject its
interest in the Premises, the Building or the Land to any mechanic’s,
materialmen’s or other liens that may be filed in connection therewith. Upon
completion of any improvements by Tenant for which consent is required
hereunder, Tenant shall provide Landlord with as-built architectural plans
showing the work including electrical, plumbing and mechanical systems.
Notwithstanding the foregoing, no improvements of any kind shall be made that
would (i) decrease the size of the Premises or any part thereof, (ii) materially
diminish the value of the Project, (iii) give or purport to give to any third
party any easement or right of way, or license to the Premises or Property
except as otherwise described in Section 11.2 or otherwise in this Lease, or
(iv) interfere with the business operations of Landlord or another tenant or
occupant of the Building.

9.4 Waiver of Statutory Liens. Landlord waives, releases and relinquishes any
statutory, common law or constitutional pre-judgment liens it may have or at any
time hereafter be entitled to assert against the personal property, trade
fixtures and telecommunications or other equipment that Tenant installs, or is
otherwise located, in the Premises.

9.5 Surrender. Improvements affixed to the Premises or the Building by Tenant
and all movable furniture, furnishings, trade fixtures and equipment installed
in the Premises (including, without limitation, wireless, microwave and
satellite dishes, cabling, cages and racks and the contents thereof, even if
such cages and racks are bolted to floors and/or walls) may be removed by Tenant
during the Term, and (except for improvements affixed to the Premises or the
Building at the Commencement Date, or consented to by Landlord during the Lease
Term

 

28



--------------------------------------------------------------------------------

without the requirement of removal upon surrender of the Premises) shall be
removed upon expiration or earlier termination of the Term by Tenant or, at
Tenant’s option, by Landlord at Tenant’s cost, not to exceed One Hundred Fifty
Thousand Dollars ($150,000) multiplied by the percentage increase between the
CPI on the Commencement Date and the CPI on the day of the removal, on a
cumulative, annually compounding basis . Any damage or injury to the Premises or
the Building caused by such removal shall be repaired by Tenant, at Tenant’s
sole expense. If any property or improvement of Tenant is not removed by Tenant
as of the date Tenant vacates the Premises, the same shall become the property
of Landlord and shall, at Landlord’s election, be surrendered with the Premises
as a part thereof, or such improvements and/or property may be immediately
removed by Landlord from the Premises and may be disposed of, sold, or used, or
stored, as determined by Landlord.

ARTICLE 10

SIGNS

10.1 Naming Rights. For so long as Tenant continues to lease at least 58,745
square feet of the Premises (the “Minimum Square Footage”), at the election of
Tenant, the name of the Project shall continue to be Fisher Plaza, and the names
of the Buildings shall continue to be Fisher Plaza East and Fisher Plaza West.
If (i) Tenant ceases to lease the Minimum Square Footage, or (ii) the Term of
this Lease expires or is otherwise terminated, then Landlord shall have the
right to change the name of the Project and the Buildings to a name determined
by Landlord in Landlord’s sole discretion, and Landlord shall cease using and
shall remove, at Landlord’s sole cost and expense, all Project signage (outside
of the Premises) referencing “Fisher” or any other names referring to Tenant or
Tenant’s Affiliates that are then being used to reference the Buildings or the
Project.

If Tenant elects in its sole discretion, during the Lease Term, to change the
name of the Project and/or the names of the Buildings, or if Tenant no longer
desires to have the right to name the Buildings and/or the Project, then Tenant
shall give Landlord written notice either of Tenant’s desired new name of the
Project and/or the Buildings (subject to Landlord’s approval, which shall be
granted unless the name is not appropriate for a first class office building),
or of the fact that Landlord shall re-name the Project and the Buildings to a
name of Landlord’s choice. If the name of the Project or the Buildings is being
changed at Tenant’s election to a name selected by Tenant (and approved by
Landlord) pursuant to the preceding sentence, Landlord and Tenant shall
reasonably cooperate to agree on new Project signage, including the design, form
and content of such new signage, and Landlord shall install the new signage at
the cost and expense of Tenant. If (upon Tenant’s specific prior written notice)
Landlord changes the name of the Project at a time when Tenant is still in
possession of the Premises under this Lease, to a name selected by Landlord,
then Landlord shall, at its expense, remove and replace only such signage as is
general to the Project and the Buildings, but shall not alter or disturb any
signage that is specific to any portion of the Premises, to Tenant’s operation,
or to Tenant’s personal property. Tenant grants to Landlord a non-exclusive
license during the Term and all Extended Terms to use the name “Fisher Plaza”
solely in connection with the promotion and marketing of the Project, which
license may be revoked by Tenant in its discretion upon written notice to
Landlord at any time when the name of the Project is no longer “Fisher Plaza.”

 

29



--------------------------------------------------------------------------------

10.2 Signage. Except with respect to all existing signs on or about the Project,
the Common Areas, or in either of the Buildings, no sign (including any
directory board), advertisement or notice referring to Tenant or any entity that
is affiliated with Tenant (including a transferee of Tenant), shall be
inscribed, painted, affixed or otherwise displayed on any part of the exterior
or the Common Areas of the Buildings without the prior written approval of
Landlord and Tenant; provided, however, Landlord may continue to place general
signs, advertisements, or notices of general interest to all Project tenants in
the Common Areas in a manner consistent with the way in which such general
signs, advertisements and notices are placed in the Common Areas of the Project
as of the Commencement Date. Landlord shall not affix, install and display any
additional signs, advertisements or notices on any part of the exterior or
interior of the Buildings, without Tenant’s prior written consent, except that
interior directory and suite identification signage, directional signage or ADA
signage, in all cases comparable with other first-class office projects in
Seattle, shall not require Tenant’s consent. Landlord shall not use, permit the
use of, or otherwise employ the trade style, trademarks and/or trade names of
Tenant, or any entity associated with Tenant, in Landlord’s advertising or other
promotional or marketing materials for the Project, including listing of
Tenant’s Premises and the furnishing of maps and other informational materials,
without Tenant’s prior written approval of any such use, which approval may be
withheld in Tenant’s sole discretion. Notwithstanding the foregoing, Landlord
shall have the right to install exterior signage for retail tenants at the
Project consistent in quality, size and lighting with the existing retail tenant
signage as of the date hereof.

ARTICLE 11

ACCESS

11.1 Access. Tenant shall have at all times during the Lease Term twenty four
(24) hours a day, seven (7) days a week, 365 days a year), reasonable access to
the Common Areas, including, without limitation, elevators and rooftop, and full
and exclusive access to the Premises, which includes from the top of the floor
slab below the Premises to the bottom of the floor slab for the units above the
Premises without obtaining Landlord’s consent; and non-exclusive use of the area
below the Premises’ Floor slab and the ceiling of the units below the Premises
(the “Subfloor Area”) with Landlord’s advance consent, which will not be
unreasonably withheld, conditioned or delayed. Tenant’s non-exclusive use of the
Subfloor Area will include, but not be limited to, the purposes of construction
and installation of Tenant’s alterations and improvements, and for maintenance,
repair and replacement of improvements, equipment, and cabling and other
property of Tenant. Landlord reserves the right to, and Tenant agrees to permit
Landlord or its agents or representatives to, enter the Premises, without charge
therefor to Landlord and without diminution of the rent payable by Tenant,
(i) to examine, inspect and protect the Premises and the Building, (ii) to make
such alterations and/or repairs as in Landlord’s reasonable judgment may be
required by law or be necessary to maintain the Project in good condition and
repair in accordance with Article 8 hereof, (iii) with respect to the Terminated
Space during the nine (9) month period prior to the Reduction Date and with
respect to the Premises after Tenant has failed to exercise its right to renew
this Lease for the next Extended Term, to conduct tours and otherwise market
such space after providing reasonable prior notice to Tenant, and (iv) to
otherwise comply with and carry out Landlord’s obligations under this Lease;
provided, however, except when Landlord reasonably deems an Emergency exists,
(w) Tenant may establish reasonable time of day restrictions on Landlord and/or
third

 

30



--------------------------------------------------------------------------------

party entry to the Premises to avoid disruption of Tenant’s broadcast
operations, (x) Landlord shall not be entitled to access any portion of the
Premises in a manner that unreasonably interferes with Tenant’s use of the
Premises in accordance with the Permitted Uses, (y) any Landlord entry shall be
subject to Tenant’s right to refuse access to any such agent or representative
of Landlord (other than those that have been pre-approved for access) if, in
Tenant’s reasonable opinion, such persons will compromise the confidentiality
and/or security of the Premises and/or Tenant’s business operations, and
(z) Tenant may require visitors who are not agents or contractors of Landlord to
enter into a non-disclosure agreement satisfactory to Tenant prior to any entry
to the Premises. In connection with any such entry, Landlord shall (A) minimize
the disruption to Tenant’s use of the Premises, (B) give Tenant reasonable
advance written and email (if possible) notice of such entry, which shall not be
less than one (1) Business Day advance notice (except when Landlord reasonably
deems an Emergency exists, in which case, no notice is required), and
(C) endeavor to conduct such entry only during normal working hours (except when
Landlord reasonably deems an Emergency exists). Tenant may at Tenant’s cost, at
its option, require that Landlord be accompanied by a representative of Tenant
during any such entry (except in circumstances where Landlord reasonably deems
an Emergency exists). Tenant will provide Landlord with an Emergency contact
person and phone number, which Landlord shall attempt to contact even in
circumstances where Landlord reasonably deems an Emergency exists, to the extent
practical. If Landlord reasonably deems an Emergency exists, then Landlord will
notify the Tenant contact at the Emergency telephone contact number provided
herein and will not enter the Premises unless accompanied by a Tenant
representative and otherwise in compliance with the provisions of this
Section 11.1, unless (1) Tenant fails to answer the telephone, or (2) Tenant
waives such escort, or (3) waiting for a Tenant escort is unreasonable given the
nature of the Emergency. If Landlord enters the Premises in case of an Emergency
without prior notice to Tenant as provided in this Lease, Landlord shall
promptly, after such entry, notify Tenant of such entry and the events giving
rise to such entry.

11.2 Easements. Landlord reserves the right to grant easements, rights, and
dedications that Landlord deems necessary or desirable for the benefit of the
Property, and to record personal maps and restrictions in connection therewith;
provided, however, Landlord shall not enter into any such agreement or grant any
such rights that would interfere with Tenant’s rights, use or occupancy of the
Premises in accordance with the Permitted Uses or the rooftops of the Buildings
in accordance with the Rooftop Easement Agreement attached hereto as Exhibit J.

11.3 Connectivity. Landlord shall, at no additional cost to or restrictions on
Tenant, allow Tenant and its telecommunications services providers (“Carriers”)
to access the Building, so long as such Carrier(s) have entered into a separate
agreement with the Landlord and pay any fees required by such agreement, for
purposes of installing, testing, monitoring and maintaining network connectivity
to the Premises; and provided further that the costs and restrictions imposed on
Carriers are reasonable and consistent with those imposed throughout the
Project. Such activities may include, but are not limited to:

(a) Allowing Tenant and its Carriers access to the shared point for fiber entry
into the Building, including such areas as the vault, demarc room(s) and/or the
“Meet Me Room” (or “MMR”);

 

31



--------------------------------------------------------------------------------

(b) Allowing each of Tenant’s Carriers to install a fiber distribution panel
within the Meet Me Room for purposes of providing connectivity to the Premises;

(c) Granting Tenant’s Carriers access to and use of existing cable distribution
facilities between the Carrier’s point of entry, the Carrier’s premises and the
Meet Me Room;

(d) Allowing Tenant and its Carriers, subject to Tenant’s payment of Landlord’s
standard fees consistent with those imposed for the Project (the “Meet Me Room
Fees”), which fees are currently $150.00 per month per fiber panel and $125.00
per month per T-1 panel located in the MMR, to install equipment within the Meet
Me Room for purposes of providing, receiving and monitoring network connectivity
to the Premises, and to access such equipment for purposes of testing,
monitoring and maintaining such equipment, provided that the Meet Me Room Fees
assessed to Tenant will only relate to Tenant’s (and not the Carriers)
installation of equipment in the Meet Me Room; and

(e) From and after the date of this Lease, Tenant shall comply in all respect
with the Cabling Specifications attached as Exhibit G hereto in all of Tenant’s
cabling to be installed within the Premises, connections to the Meet Me Room and
within the Meet Me Room, as the same may be reasonably modified from time to
time by Landlord provided that such modified specifications are equally
applicable and applied to all tenants and occupants of the Project.

ARTICLE 12

INSURANCE

12.1 Increases Due to Tenant. If any increase in the rate of fire insurance or
other insurance is stated by any insurance company or by the applicable
Insurance Rating Bureau to be due to the extent relating directly to any
activity of Tenant in the Project that is unique to Tenant, or the placing of
any equipment, property or other materials by Tenant in or about the Premises or
the Project (except to the extent such equipment, property or materials are
necessary for or related to Tenant’s Permitted Use of the Premises or the
Buildings’ rooftops) such statement (each an “Insurance Increase Statement”)
shall be evidence that the increase in such rate is due to such activity or
equipment and, as a result thereof, Tenant shall be liable for the amount of any
increase caused by Tenant. Tenant shall reimburse Landlord for such amount
within thirty (30) days following written demand from Landlord (accompanied by
reasonable backup documentation). In the absence of an Insurance Increase
Statement, any increases in insurance rates applicable to the Building shall be
included as an insurance cost in Operating Expenses.

12.2 Landlord’s Insurance. Throughout the Lease Term, Landlord shall insure, but
shall not self-insure, the Building and all equipment and fixtures installed
therein by Landlord against loss due to fire and other casualties included in
all-risks property insurance with comprehensive electrical and mechanical
breakdown coverage insurance policies, in an amount equal to the full
replacement cost thereof, exclusive of architectural and engineering fees,
excavation, footings and foundations, together with any other coverages
reasonably deemed appropriate by Landlord or Landlord’s lender. Tenant assumes
the risk of loss to its improvements, furnishings, trade fixtures, equipment and
supplies, which shall not be insured under the above policy and for which
Landlord shall not be responsible. Landlord shall obtain

 

32



--------------------------------------------------------------------------------

and maintain Commercial General Liability and Umbrella Liability insurance,
covering the Common Areas of the Premises, with an insurance company with an
A.M. Best rating of “A-VII” or better, licensed to do business in the location
of the Premises, and covering all operations by or on the behalf of the Landlord
on an occurrence basis against claims for bodily injury, personal injury,
advertising injury and property damage. Such insurance shall have the following
minimum limits:

 

$2,000,000   General Aggregate $2,000,000   Products/Completed Operations
Aggregate $1,000,000   Personal and Advertising Injury Limit Each $1,000,000  
Occurrence Limit $   500,000   Fire Damage, Per Fire $     25,000   Medical
Expense, Per Person

Certificates or endorsements evidencing such insurance shall be delivered by
Landlord within thirty (30) days after the Commencement Date and upon Tenant’s
written request, at each policy renewal thereafter, which certificates shall
demonstrate the above required insurance limits and coverages.

12.3 Tenant’s Insurance.

12.3.1 Insurance Requirements. Throughout the Lease Term, Tenant shall insure
all tenant improvements, furnishings, trade fixtures, and equipment installed in
the Premises by Tenant, and any other personal property of Tenant therein (and
excluding all equipment installed by Landlord), against loss due to fire and
other casualties included in all-risks property insurance with comprehensive
electrical and mechanical breakdown coverage insurance policies in an amount
equal to the full replacement cost thereof or such other amount as Tenant deems
commercially reasonable. Tenant shall obtain and maintain Commercial General
Liability and Umbrella Liability insurance with an insurance company with A.M.
Best rating of “A-VII” or better, licensed to do business in the location of the
Premises, and covering all operations by or on behalf of Tenant on an occurrence
basis against claims for bodily injury, personal injury, advertising injury and
property damage. Such insurance shall have the following minimum limits:

 

$2,000,000    General Aggregate $2,000,000    Products/Completed Operations
Aggregate $1,000,000    Personal and Advertising Injury Limit Each Occurrence
$1,000,000    Occurrence Limit $   500,000    Fire Damage, Per Fire $     25,000
   Medical Expense, Per Person

With respect to the Personal and Advertising Injury, equivalent coverage under
other types of insurance, for example, Media Professional Liability insurance,
is acceptable. Tenant shall name Landlord as an additional insured under its
Commercial General Liability insurance policy, with regards to the operation of
the Premises. Certificates or endorsements evidencing such insurance shall be
delivered by Tenant within thirty (30) days after the Commencement Date and upon
Landlord’s written request, at each policy renewal thereafter, which
certificates shall demonstrate the above required insurance limits and
coverages.

 

33



--------------------------------------------------------------------------------

12.3.2 Self Insurance Option. So long as Tenant’s net worth is at least One
Hundred Million Dollars ($100,000,000.00), Tenant shall have the right and
option to self-insure (in whole or in part) against the risks described in
Section 12.3.1 above, provided, Tenant’s self insurance program (in Landlord’s
reasonable discretion) provides at least the same coverage and benefits to
Landlord as the insurance described in Section 12.3.1 above. Within thirty
(30) days of notice of any request, Tenant shall provide Landlord such
reasonable information as Landlord may reasonably request from time respecting
Tenant’s self insurance program. In no event shall this Section 12.3.2, or
Landlord’s agreement respecting self insurance hereunder, apply to or inure to
the benefit of any subtenant or non Affiliate assignee of Tenant. If Tenant
elects to terminate its program of self insurance for any reason, Tenant shall
promptly notify Landlord, which notice shall be accompanied by a third party
certificate of insurance in compliance with the terms of Section 12.3.1.

12.4 (a) Tenant’s Release & Waiver of Subrogation. Notwithstanding any
provisions of this Lease to the contrary, Tenant hereby waives its right of
recovery against Landlord and any Landlord’s lender and releases Landlord and
any Landlord’s lender from any claim for which Landlord or such lender may
otherwise be liable arising out of losses, claims, casualties or other damages
to the extent either (i) the type of loss, claim, casualty or other damage is
covered under property insurance coverage Tenant is required to maintain
pursuant to this Article 12 (or would have been covered had such insurance been
maintained if Tenant fails to maintain such insurance or elects to self insure
pursuant to Section 12.3.2 above) or (ii) Tenant receives insurance proceeds
from its property insurance on account of any such losses, claims, casualties or
other damages (or would have received had such insurance been maintained if
Tenant fails to maintain such insurance or elects to self insure pursuant to
Section 12.3.2 above). Each policy of property insurance obtained by Tenant
pursuant to the provisions of this Article 12 shall include a waiver of the
insurer’s right of subrogation against Landlord, and shall contain an
endorsement to the effect that any loss payable under such policy shall be
payable notwithstanding any act, omission or negligence of Landlord, or any
party for whom Landlord is responsible including, but not limited to, its
agents, employees, contractors, guests or invitees (“Landlord Party”), which
might, absent such agreement, result in the forfeiture of payment for such loss.

(b) Landlord’s Release & Waiver of Subrogation. Notwithstanding any provisions
of this Lease to the contrary, Landlord hereby waives its right of recovery
against Tenant and releases Tenant from any claim for which Tenant may otherwise
be liable arising out of losses, claims, casualties or other damages to the
extent either (i) the type of loss, claim, casualty or other damage is covered
under insurance coverage Landlord is required to maintain pursuant to this
Article 12 or (ii) Landlord receives insurance proceeds on account of any such
losses, claims, casualties or other damages. Each policy of property insurance
obtained by Landlord with respect to the Building or Project shall include a
waiver of the insurer’s right of subrogation against Tenant, and shall contain
an endorsement to the effect that any loss payable under such policy shall be
payable notwithstanding any act, omission or negligence of Tenant, or any Tenant
Party, which might, absent such agreement, result in the forfeiture of payment
for such loss.

 

34



--------------------------------------------------------------------------------

ARTICLE 13

SERVICES AND UTILITIES

13.1 Landlord Control. All of the following provisions of this Section 13.1 are
subject to the provisions of Article 11 and Exhibit E. To the extent there is a
conflict between the provisions of this Section 13.1 or Article 11 and Exhibit
E, Exhibit E shall control. The Project, excluding the Premises, is at all times
subject to the exclusive control, management and operation of Landlord. Landlord
has the right with respect to such control, management and operation to:

(i) obstruct or close off all or any part of the Project for the purpose of
maintenance, repair or construction, provided that Tenant’s use of or access to
the Premises is not materially impaired thereby;

(ii) employ all personnel reasonably necessary for the operation and management
of the Building, either directly or through a third party property management or
operating company with significant experience managing a project similar to the
Project and consistent with the requirements set forth in Exhibit E;

(iii) construct other improvements and make alterations, additions, subtractions
or re-arrangements, construct facilities adjoining or proximate to the Building,
including underground tunnels and pedestrian walkways and overpasses, provided
that (A) Tenant’s use of, and normal operations in or access to, the Premises or
the Project is not materially impaired thereby and/or (B) such acts of Landlord
should not reasonably be expected to damage any equipment or other personal
property of Tenant located in the Premises or the Project;

(iv) do and perform such other acts in and to the Building and, in connection
with performing any maintenance or repair obligations of Landlord, in and to the
Premises and to have access thereto, as, in the use of reasonable business
judgment, Landlord determines to be advisable for the more efficient and proper
operation of the Building and Premises, provided that (A) Tenant’s use of,
normal operations in or access to, the Premises in accordance with the Permitted
Uses is not materially impaired thereby and/or (B) such acts of Landlord do no
damage to any wiring, cabling, equipment or other personal property of Tenant
located in the Premises; and

(v) reasonably control, supervise and regulate the parking areas in such manner
as the Landlord determines from time to time in a manner consistent with the
management and operation of similar security-intensive assets within the Puget
Sound market;

(vi) to the extent that Landlord reasonably believes that electrical service to
the Premises or the Project is in imminent danger of suffering a material
negative impact (a “Power Deficiency”), Landlord may enter the Premises upon not
less than twenty-four (24) hours’ advance written notice (except, in
circumstances where Landlord reasonably deems

 

35



--------------------------------------------------------------------------------

an Emergency exists, such notice may be telephonic pursuant to Section 11.1
above) to perform such work required to remedy the cause of such imminent Power
Deficiency, provided Landlord shall (a) use diligent efforts to perform such
work as expeditiously as is reasonably practicable under the circumstances and
(b) notify Tenant immediately after completion of such work; and

(vii) interrupt any other Building services benefiting the Premises (excluding
the interruption of power to the Premises and the Building Which shall be
governed by subsection (vi) above and by Exhibit E in connection with Landlord’s
regularly-scheduled maintenance of Building systems), provided (a) Landlord
exercises diligent efforts to minimize interference with the conduct of Tenant’s
business operations in the Premises, (b) Landlord provides Tenant no less than
twenty-four (24) hours’ advance written notice of any such maintenance
interruptions (except, in circumstances where Landlord reasonably deems an
Emergency exists, such notice may be telephonic pursuant to Section 11.1 above),
and (c) Landlord notifies Tenant immediately after completion of such work.

13.2 Landlord Obligations. In addition to Landlord’s other obligations in this
Lease, during the Lease Term, the Landlord shall provide, or cause to be
provided to the Premises, the following services and utilities in at least the
amounts serving the Premises as of the Commencement Date, upon the terms and
subject to the conditions set out in this Article 13 and in Exhibit E:

(i) Chilled water for heating, ventilation and air conditioning (“HVAC”) for the
Premises shall be provided at all times to the standards described in Exhibit E;

(ii) water and fuel in sufficient amounts as installed in the Building and
Premises;

(iii) the critical load power specified in Exhibit E (“Critical Load Power”)
available at all times at the Premises and all other power appropriate to
operate the supporting HVAC, CRAC, lighting, and other mechanical and electrical
systems affecting the Premises. Notwithstanding anything to the contrary set
forth in this Lease or Exhibit E, Landlord covenants that as of the Commencement
Date the primary power and redundant power stated in Section 4.7 will be
available to supply electrical service to the Premises;

(iv) connectivity (at Tenant’s cost and expense subject to the provisions of
Section 11.3) to one or more cable or fiber providers shall be provided from the
Premises to carrier access points serving the Building; provided, however, that
Tenant may, pursuant to Section 11.3, utilize one or more approved Carriers for
the connection of new cable or fiber lines to the Building at Tenant’s cost and
expense;

(v) security for the Building in accordance with Landlord’s standard security
procedures and the specifications set forth in Exhibit E (if there is a conflict
between the Landlord’s standard security procedures and the specification set
forth in Exhibit E, the specifications set forth in Exhibit E shall control);

 

36



--------------------------------------------------------------------------------

(vi) loading dock facilities within the Project accessible from the Premises
twenty four 24 hours a day, seven (7) days a week;

(vii) monitoring of the facilities and services of the Building twenty-four
(24) hours a day, seven (7) days a week to (A) detect interruptions in
performance and in any continuous provision of services in accordance with the
standards, and in the amounts, specified in this Lease, (B) receive notices of
service interruptions twenty-four (24) hours a day, seven (7) days a week, and
(C) provide prompt notice to Tenant of any interruptions or reductions of power
required to be provided by Landlord hereunder and/or any reductions in levels of
redundancy. “Critical Services” means the provision of continuous electrical
power, chilled water for HVAC and monitoring services in accordance with the
standards, and in the amounts, specified herein; and

(viii) subject to Landlord’s Rules and Regulations (attached hereto as Exhibit
D) and such reasonable amendments to such Rules and Regulations that do not
conflict with the terms of this Lease, (A) to the extent that Tenant or any
Tenant representative is not at the Premises to receive any equipment or
property delivered to the Property for Tenant’s receipt or benefit (each such
item of delivered property, a “Tenant Delivery”) delivered Monday through
Friday, between the hours of 8:00 a.m. and 5:00 p.m., Landlord shall receive and
hold the Tenant Delivery on behalf of Tenant in accordance with Landlord’s
standard procedures, provided that Landlord shall have no obligation to receive
and/or hold any Tenant Delivery delivered on Saturday or Sunday and/or outside
the hours of 8:00 a.m. and 5:00 p.m., (B) Landlord shall not be required to
receive and/or hold any oversized item, (C) Landlord shall allow Tenant the
reasonable use of available equipment necessary to receive and transport such
items, and (D) Landlord shall have no liability for the theft, damage or
disappearance of any Tenant Delivery except to the extent of Landlord’s gross
negligence or willful misconduct.

13.3 Distribution of Power.

(a) Tenant shall be solely responsible for the distribution of electrical power
from the Tenant’s taps on the risers located in the Building’s electrical room
located on the Building’s third and fifth floors to the Premises and for the
installation and related maintenance of equipment and systems required in
connection with such distribution. Tenant shall, in no event, whether by the
installation or placement of equipment or improvements or otherwise, interfere
with Landlord’s delivery of electrical power to the taps on the risers. Any
service or utility that is separately metered or submetered to the Premises
shall be billed directly to Tenant (without any mark-up by Landlord) and paid
monthly to Landlord. Payments to Landlord for power shall be made within thirty
(30) days of Tenant’s receipt of an invoice therefor. All other services or
utilities that are required to be provided by Landlord under Section 13.2 that
are not separately metered or submetered shall be included in Operating Expenses
and shall be paid by Tenant each month as provided in Article 4, provided,
however, that to the extent certain of the utilities and services are utilized
more heavily by the retail and restaurant tenants of the Project (e.g., trash,
gas), Landlord agrees to equitably apportion such utilities and services so that
Tenant is not paying an inequitable portion for such utilities and services.

 

37



--------------------------------------------------------------------------------

(b) The Critical Load Power supplied to the Premises, as well as the power to
operate all heat rejections systems related to Tenant’s operations (including
CRACs or other HVAC), shall be separately metered or submetered at Tenant’s
expense.

13.4 Additional Power. If Tenant requests utilities in excess of the quantities
supplied by Landlord pursuant to Section 13.2 above and if excess quantities
that could be delivered to Tenant are available to Landlord, Landlord will make
the excess quantities available, subject to the following conditions:

(a) Tenant shall have provided Landlord with a written request for a specified
increase in the maximum load Limit at least three (3) months prior to the date
Tenant requires such increase;

(b) The cost of supplying such additional facilities or excess utilities shall
be disclosed to Tenant prior to Landlord providing same, and, to the extent
Tenant requests such additional facilities or excess services and Landlord
provides same to Tenant, the specific costs reflecting the quantity of Tenant’s
request shall be paid by Tenant to Landlord within thirty (30) days after
Landlord’s demand therefor; and

(c) If Landlord requires additional time to increase the maximum load limit due
to events outside Landlord’s control, which shall not exceed sixty (60) days,
Landlord shall provide Tenant notice and adjust the schedule accordingly. The
provisions of this Section 13.4(c) are in lieu of and not in addition to any
Force Majeure event, and Force Majeure shall never apply to extend the time set
forth in this Section 13.4(c).

13.5 Disclosure. Notwithstanding anything to the contrary contained herein:

Tenant shall not be required to submit information about its equipment
(including power requirements, engineering plans, weight of equipment and
improvements or any other specifications) prior to installation except as
provided in Section 13.6. Tenant shall ensure proper regulatory compliance (UL)
of its equipment and shall stay within the power utilization specifications set
forth in this Lease or as otherwise agreed in writing by the parties.

13.6 Maximum Load. Except to the extent approved in advance by Landlord in
writing and subject to the other provisions of this Lease, Tenant will not
(a) utilize more power than that specified in Sections 4.7 and 13.2 unless
excess power is provided as described in Section 13.4, (b) install any equipment
that will exceed or overload the capacity of any utility, electrical, HVAC,
floor loading or mechanical facilities in the Premises or Building, or (c) bring
into the Premises or install any utility, electrical, HVAC, or mechanical
facility that Landlord does not approve in advance, such approval not to be
unreasonably withheld, conditioned, or delayed.

13.7 Tenant Damage. If any damage is caused to the Building or the Premises by
overloading by Tenant (loads in excess of the design for the Critical Load Power
and the specifications contained in this Lease, including exhibits), Tenant will
forthwith repair such damage, or, at the option of Landlord, pay Landlord within
thirty (30) days after demand, the cost of repairing such damage.

 

38



--------------------------------------------------------------------------------

13.8 Interruptions. Except as expressly set forth in this Lease, neither
Landlord nor Tenant will take any action that would interrupt the Critical
Services without the prior written consent of the other party, which consent may
be granted or withheld in such party’s sole and absolute discretion. Landlord
will use diligent efforts not to interfere with or interrupt Tenant’s operations
within the Premises and will take prompt action to remedy any circumstances when
Tenant’s Critical Services are interfered with or interrupted pursuant to the
timetable set forth in Exhibit E (except to the extent such interruption is
expressly permitted by this Lease); provided that Landlord shall be permitted to
perform scheduled maintenance upon reasonable advance notice to Tenant in
accordance with Section 13.1 and Exhibit E. In the event of any interruption of
Critical Services other than pursuant to scheduled maintenance, Tenant shall
promptly notify Landlord; such notice shall state with reasonable detail the
nature of the interruption in question. Landlord shall respond to all such
notices as provided for in Exhibit E.

13.9 Failure. Except to the extent otherwise agreed upon in this Lease or
Exhibit E, failure by Landlord to any extent to furnish any service, or any
cessation thereof, shall not be construed as an eviction of Tenant, or work an
abatement of rent, or relieve Tenant from fulfillment of any covenant or
agreement hereof, provided that if there is an interruption of service caused by
the negligence or willful misconduct of Landlord that continues for twenty four
(24) hours or more and materially interferes with Tenant’s use of the Premises,
then in addition to the other remedies afforded Tenant herein, rent shall
thereafter be credited back to Tenant to the extent the Premises are unusable
for the Permitted Uses. Except to the extent otherwise agreed upon in this Lease
or Exhibit E, should any of the equipment or machinery utilized in supplying the
services described herein break down, or for any cause cease to function
properly, Landlord shall use reasonable diligence to repair same promptly, but
Tenant shall have no right to terminate this Lease, and shall have no claim for
rebate or abatement of rent or damages, on account of any interruption in
service occasioned thereby or resulting therefrom except as provided above.

ARTICLE 14

LIABILITY OF LANDLORD

14.1 Liability Exclusions. Except as expressly provided to the contrary in this
Lease, Landlord shall not be liable to Tenant or its employees, agents, business
invitees, licensees, customers, clients, family members or guests (the “Tenant
Parties”) for any damage, injury, loss, compensation or claim, including, but
not limited to, claims for the interruption of or loss to Tenant’s business,
based on, arising out of or resulting from (i) repairs to any portion of the
Premises or the Building; (ii) any accident or damage resulting from the use or
operation (by Landlord, Tenant or any other person or persons) of the heating,
cooling, electrical or plumbing equipment or apparatus; (iii) the termination of
this Lease by reason of the destruction of the Premises or the Building; or
(iv) any fire, robbery, theft, mysterious disappearance and/or any other
casualty; provided, however, that Landlord shall not be released pursuant to
this Section 14.1 from any liability (A) to the extent resulting from Landlord’s
breach of, or default as to, any of its covenants, warranties or other
obligations under this Lease, or (B) to the extent resulting from Landlord’s
negligence or willful misconduct or the negligence or willful misconduct of any
Landlord Party. Notwithstanding anything in the immediately preceding sentence
or this Lease, and subject to the remedies provided in Exhibit E, in no event
shall Landlord have any liability to Tenant for any claims based upon lost
profit, damage to or loss of business or any form of special, indirect or
consequential damage.

 

39



--------------------------------------------------------------------------------

14.2 Indemnification.

(a) Tenant’s Indemnity. From and after the Commencement Date, and subject to the
other provisions of this Lease, Tenant hereby agrees to indemnify and hold
Landlord and the Landlord Parties harmless from and against all costs, damages,
claims, liabilities (including reasonable attorneys’ fees and any costs of
litigation) suffered by or claimed against Landlord or any Landlord Party,
directly or indirectly, to the extent based on, arising out of or resulting from
(i) Tenant’s use and occupancy of the Premises during the Lease Term, including,
without limitation, any event relating to the installation or other placement of
improvements or equipment therein by Tenant or any Tenant Party, the operation
or placement of the equipment in the Premises by Tenant or any Tenant Party, or
the business conducted by Tenant therein, including Tenant’s actions with
respect to the structured cabling described in Article 5 hereof, but excluding
such matters related to equipment installed in the Premises by Landlord,
(ii) any Property Damage by Tenant or any Tenant Party or any default by Tenant
with respect to any Tenant Delivery during the Lease Term, (iii) damage to the
improvements, conduits, or fiber or systems of any other tenant or occupant in
the Building or any accident, injury or damage whatsoever caused to any person,
or to the property of any person, occurring within the Premises or otherwise
caused by Tenant or caused by any Tenant Party during the Lease Term, (iv) any
negligent, tortious or wrongful act or omission to act by Tenant or any Tenant
Party during the Lease Term, or (v) any breach or default by Tenant in the
performance or observance of its covenants or obligations under this Lease;
provided that Tenant’s obligations to indemnify and hold Landlord harmless
pursuant to this Section 14.2 shall not include any costs, damages, claims,
liabilities, or Operating Expenses suffered by or claimed against Landlord to
the extent based on, arising out of, or resulting from any negligence, tortious
or willful misconduct of Landlord or any Landlord Party or any default by
Landlord in the performance of its obligations under this Lease or its
contractual obligations to the person or entity making the claim.
Notwithstanding any other provision of this Lease, in no event shall Tenant have
any liability to Landlord for any claims based upon lost profit, damage to or
loss of business or any form of special, indirect or consequential damage except
pursuant to Article 21 hereof.

(b) Landlord’s Indemnity. Landlord hereby agrees to indemnify and hold Tenant
and the Tenant Parties harmless from and against all costs, damages, claims, and
liabilities (including reasonable attorneys’ fees and any reasonable costs of
litigation) suffered by or claimed against Tenant or any Tenant Party, directly
or indirectly, based on, arising out of, or resulting from (i) the installation,
operation or placement of improvements or equipment in the Premises or Project
by Landlord or a Landlord Party, (ii) the negligence of or any wrongful act or
tortious or wrongful omission to act by Landlord or any Landlord Party, or
(iii) any breach or default by Landlord in the performance or observance of its
covenants or obligations under this Lease.

 

40



--------------------------------------------------------------------------------

14.3 Landlord Transfers. Except as expressly provided in this Lease, if Landlord
sells or transfers the Building or the Project, provided the purchaser or
transferee expressly assumes in writing the obligations of Landlord hereunder,
the Landlord named herein shall not be liable to Tenant for any obligations or
liabilities based on or arising out of events or conditions occurring on or
after the date of such sale or transfer. Furthermore, upon such assumption,
Tenant agrees to attorn to any such purchaser or transferee upon all the terms
and conditions of this Lease.

14.4 Limitation of Liability. None of the direct or indirect members, managers,
partners, shareholders, directors or officers of Landlord or Tenant
(collectively, the “Ownership Parties”) shall be personally liable for the
performance of Landlord’s or Tenant’s obligations under this Lease. Tenant and
Landlord shall look solely to the other party to enforce their respective
obligations hereunder and shall not seek any damages against any of the
Ownership Parties because of any breach of Landlord’s or Tenant’s obligations
hereunder. Landlord’s liability under this Lease shall be limited to the assets
owned by Landlord that relate to or are derived from the Property, and Tenant
shall not look to any other unrelated property or assets of Landlord or the
property or assets of any of the Ownership Parties in seeking either to enforce
Landlord’s obligations under this Lease or to satisfy a judgment against
Landlord.

ARTICLE 15

RULES AND REGULATIONS

Tenant agrees to comply with and observe such reasonable rules and regulations
pertaining to the use and occupancy of the Premises or the Building set forth in
Exhibit D attached hereto, together with all reasonable amendments thereto as
may be promulgated in writing hereafter by Landlord (the “Rules and
Regulations”). Landlord reserves the right from time to time to reasonably amend
or supplement said Rules and Regulations and to adopt and promulgate additional
reasonable Rules and Regulations that are applicable to the Premises and the
Building and applicable to all tenants of the Property, and upon receipt
thereof, Tenant agrees thereupon to comply with and observe any such additional,
amended or supplemental Rules and Regulations. In the event of any inconsistency
between this Lease and the Rules and Regulations, the provisions of this Lease
shall prevail and control. Landlord shall promulgate and enforce the Rules and
Regulations in a non-discriminatory manner.

ARTICLE 16

DAMAGE OR DESTRUCTION

16.1 Damage. In the event of total damage or destruction of the Building or
Project, Tenant shall have the right to terminate this Lease upon five (5) days’
written notice to Landlord effective as of the date of the damage. In the event
of a partial damage or destruction of the Premises, Building or Project that
materially negatively impacts (a) Tenant’s equipment or services described in
this Lease or (b) Tenant’s access to or use of the Premises; then as soon as
possible, but not later than five (5) days from the date of the damage, Landlord
shall provide Tenant with written notice (“Landlord’s Repair Notice”) of (1) the
nature of the damage; (2) whether or not Landlord shall repair the damage;
(3) Landlord’s estimated time to repair the damage; and (4) Landlord’s plan to
mitigate the impact to Tenant during such repair. Tenant shall have the right to
consult with Landlord regarding Landlord’s proposed mitigation plan. Such
mitigation plan shall include, among other things, Tenant’s ability to operate
from alternate Premises, whether in the Project or elsewhere, with the costs and
expenses of such alternate

 

41



--------------------------------------------------------------------------------

space and Tenant’s relocation from and back to the Premises, together with all
additional elements of cost and expense incurred by Tenant as a result of such
partial damage or destruction, allocated as agreed upon by the parties pursuant
to such mitigation plan. Landlord and Tenant shall each act reasonably and in
good faith in their efforts to agree upon a mitigation plan. If Landlord
(x) elects not to repair the damage or (y) the estimated time to restore
essential services or access to the Premises exceeds ten (10) days and Landlord
and Tenant cannot agree upon a mitigation plan, then Tenant shall have the right
to terminate this Lease upon written notice to Landlord, effective as of the
date of such damage.

16.2 Repair. If this Lease is not terminated as provided above, Landlord shall
thereafter diligently (taking into account the time necessary to effectuate a
satisfactory settlement with any insurance company involved and obtain permits)
restore and repair the Premises and the Building in which the Premises is
located to substantially the same condition they were in prior to such damage
using materials and workmanship equal to or better in quality than those
originally incorporated into the Premises; provided, however, if (i) if the
damage or destruction was caused by a risk not insured under the insurance
policies that Landlord maintains on the Project, (ii) insurance proceeds that,
when added to any necessary deductible payment, would be sufficient for
restoration are unavailable for any reason (other than due to Landlord’s failure
to maintain the insurance coverage required hereunder) to restore the Premises
and the Building, (iii) more than twenty-five percent (25%) of a Building is
destroyed as a result of such damage, (iv) Landlord cannot reasonably
reconstruct the damage within one hundred eighty (180) days from the date of
casualty, (v) any mortgagee under a mortgage or deed of trust covering a
Building requires that the insurance proceeds payable as a result of said
casualty be used to retire all or any portion of the mortgage debt, (vi) the
Premises are materially damaged during the last year of the Term (subject to
Tenant’s right to extend the Term if Extended Terms remain available), or
(vii) then-existing laws or ordinances do not permit such restoration, then
Landlord shall have the right, at its sole option, to terminate this Lease by
giving written notice of termination to Tenant within sixty (60) days following
the date of the damage, and further provided that Landlord’s determination of
whether to terminate shall be made in good faith and in a non-discriminatory
manner, it being the intent of the parties that Landlord not be able to use the
provisions of this Article 16 to terminate certain leases based solely on their
being “below market” leases. If this Lease is terminated pursuant to the
preceding sentence, all Base Rent and Additional Rent payable hereunder shall be
equitably apportioned and paid to the date of the occurrence of such damage or
destruction, and neither Landlord nor Tenant shall have any further rights or
remedies or obligations as against each other pursuant to this Lease accruing
after the date of termination.

16.3 Non-Termination. If this Lease is not terminated in accordance with the
provisions of Section 16.1, then, until the repair and restoration of the
Premises is completed Tenant shall be required to pay Base Rent and Additional
Rent only for that portion of the Premises that Tenant, in its reasonable
judgment, is able to use (as such use is contemplated by this Lease) while
repairs are being made, provided that if Tenant asserts that Tenant is unable to
use a portion of the Premises pursuant to this Section 16.3, Tenant must cease
its use of such portion of the Premises during the abatement period. Landlord
shall bear the costs and expense of repairing and restoring the Premises,
subject to the limitations on Landlord’s obligations set forth in this Article
16. Notwithstanding any other provision of this Lease, if the Premises or the

 

42



--------------------------------------------------------------------------------

Building shall be totally or partially damaged by fire or other casualty
resulting from the gross negligence or the intentional misconduct of Tenant, or
its agents, employees, licensees, or invitees during the Lease Term, and such
damage is in whole or in part not covered by the insurance required of Landlord
hereunder, then the non-covered damage shall be repaired at the expense of
Tenant under the direction and supervision of Landlord, provided that Tenant
shall not be liable for any insurance deductibles unless the casualty was due
solely to Tenant’s intentional misconduct.

16.4 Restoration of Tenant’s Property. If Landlord repairs and restores the
Premises as provided in this Article 16, Landlord shall not be required to
repair or restore any alterations or improvements to the Premises previously
made by or at the expense of Tenant or any trade fixtures, furnishings,
equipment installed in the Premises by Tenant or personal property belonging to
Tenant. It shall be up to Tenant whether to elect to restore such items.

16.5 Tenant’s Right to Terminate. Notwithstanding anything to the contrary
contained herein, Tenant shall have the right to terminate this Lease by
delivering written notice of such termination to Landlord within thirty
(30) days of Tenant’s receipt of Landlord’s Repair Notice if Landlord’s Repair
Notice states that the damage caused by such casualty cannot be fully repaired
within one hundred eighty (180) days from the date of casualty and if Tenant’s
use of the Premises is materially impaired by the damage. In addition, if,
notwithstanding the time stated in Landlord’s Repair Notice, the damage is not
in fact materially restored within two hundred ten (210) days of the date of
casualty (subject to Tenant delay) and Tenant’s use of the Premises is
materially impaired during such period, then Tenant may terminate this Lease by
delivering written notice to Landlord within ten (10) days after the expiration
of such period. Force Majeure shall not apply to extend the time periods for
restoration set forth in this Section 16.5. If Tenant fails to elect to timely
terminate this Lease pursuant to the preceding provisions, then such right shall
lapse and be of no further force or effect. If Tenant elects to terminate this
Lease immediately as permitted herein, Base Rent and Additional Rent shall abate
from the date of the occurrence of such casualty to the effective date of
termination.

ARTICLE 17

CONDEMNATION

17.1 Condemnation. If the whole or a substantial part of the Premises or all or
a portion of the Building required for Tenant’s reasonable use of the Premises
is condemned or acquired in lieu of condemnation by any governmental authority
for any public or quasi-public use or purpose, then the Lease Term shall cease
and terminate as of the date when title vests in such governmental authority. If
less than a substantial part of the Premises, or a portion of the Building not
required for Tenant’s reasonable use of the Premises, is condemned or acquired
in lieu of condemnation by any governmental authority for any public or
quasi-public use or purpose, the rent shall be adjusted on a pro rata basis on
the date when title vests in such governmental authority, and this Lease shall
otherwise continue in full force and effect. For purposes of this Section 17.1,
a “substantial part of the Premises” shall be considered to have been taken if
twenty-five percent (25%) or more of the Premises is condemned or acquired in
lieu of condemnation, or if less than twenty-five (25%) of the Premises is taken
if the portion of the Premises taken renders the entire Premises unusable for
the conduct of Tenant’s business. If

 

43



--------------------------------------------------------------------------------

twenty-five percent (25%) or more of the Building is condemned (whether or not
the Premises shall have been condemned), either Landlord or Tenant may elect to
terminate this Lease, provided that Landlord’s determination of whether to
terminate shall be made in good faith and in a non-discriminatory manner, it
being the intent of the parties that Landlord not be able to use the provisions
of this Article 17 to terminate certain leases based solely on their being
“below market” leases.

17.2 Awards. All awards, damages and other compensation paid by the condemning
authority on account of such taking or condemnation (or sale under threat of
such a taking) shall belong to Landlord, whether made as compensation for
diminution in value of the leasehold, for the taking of the fee, or for
severance damages. Tenant agrees not to make any claim against Landlord or the
condemning authority for any portion of such award or compensation attributable
to damages to the Premises, the value of the unexpired Term of this Lease, the
loss of profits or goodwill, leasehold improvements or severance damages.
Nothing contained herein, however, shall prevent Tenant from pursuing a separate
claim against the condemning authority for the value of furnishings, equipment
and trade fixtures installed in the Premises at Tenant’s expense and for
relocation expenses, provided that such amounts are separately awarded and do
not in any way diminish the award or compensation payable to or recoverable by
Landlord in connection with such taking or condemnation.

ARTICLE 18

DEFAULT

18.1 Default by Tenant. The occurrence of any of the following shall constitute
an “Event of Default” by Tenant under this Lease:

(a) If Tenant shall fail to pay any scheduled installment of Base Rent or
Additional Rent when due and such failure shall continue uncured for a period of
five (5) days after Landlord notifies Tenant in writing of such failure.

(b) If Tenant shall fail to pay when due any other payment required by this
Lease (other than scheduled installments of Base Rent or Additional Rent), and
such failure shall continue for a period of twenty (20) days after Landlord
notifies Tenant in writing of such failure.

(c) If Tenant shall violate or fail to perform any other material term,
condition, covenant or agreement to be performed or observed by Tenant under
this Lease and such violation or failure shall continue uncured for a period of
thirty (30) days after Landlord notifies Tenant in writing of such failure (or,
if such failure is not reasonably susceptible to cure within such thirty
(30) day period, such longer period as may be reasonably necessary to complete
such cure so long as Tenant commences such cure within thirty (30) days and
thereafter diligently prosecutes such cure to completion).

(d) An Event of Bankruptcy as defined in Article 19 hereof.

 

44



--------------------------------------------------------------------------------

18.2 (a) Termination of Lease or Termination of Possession. If there shall occur
an Event of Default under this Lease, Landlord shall have the right at its sole
option, to the extent not in violation of applicable law, without giving Tenant
any further right to cure the Event of Default, to terminate this Lease and
Tenant’s right to possession, or Landlord may terminate Tenant’s right to
possession without termination of this Lease.

(b) Possession. After notice of an Event of Default and a termination of
Tenant’s right to possession or termination of this Lease as provided in
Section 18.2 (a), Landlord, without further notice and with no liability to
Tenant, may lawfully repossess the Premises, by summary proceedings, ejectment
or otherwise, and may remove Tenant and all other persons and all property from
the Premises. After such repossession, Landlord shall use reasonable efforts to
mitigate its damages and may re-let the Premises, any part thereof, or the
Premises with additional premises, in Landlord’s name, without notice to Tenant,
on commercially reasonable terms, including length of term (which may be more or
less than the period that would have been the balance of the Lease Term).

(c) Termination Not Implied. No re-entry or taking of possession of the Premises
by Landlord shall be construed as an election to terminate this Lease unless a
written notice of such intention is given to Tenant or unless the termination
thereof is decreed by a court of competent jurisdiction.

18.3 (a) Survival. No provision in Section 18.2 shall relieve Tenant of its
liabilities and obligations under this Lease, all of which shall survive any
termination, repossession and/or re letting. Landlord shall not be deemed to
accept a surrender of Tenant’s lease or otherwise discharge Tenant because
Landlord takes or accepts possession of the Premises or exercises control over
the Premises following an Event of Default. Acceptance of surrender and
discharge may be done only by an instrument executed on behalf of Landlord by
its duly authorized officer or employee.

(b) Compensation. In the event of termination or repossession following an Event
of Default, Tenant shall pay to Landlord all Base Rent and Additional Rent
(including, but not limited to, the reasonable attorneys’ fees and other
reasonable costs and expenses incurred by Landlord in the enforcement of its
rights with respect to such Event of Default) due through the earlier of the
date of termination or repossession. Further Tenant, with respect to that period
of time beginning on the day after the date of such termination or repossession
and continuing through the end of what would have been the Term in the absence
of termination and whether or not the Premises or any part have been re-let, is
liable to Landlord for, and shall pay to Landlord, at Landlord’s election
either:

(i) an amount equal to the Base Rent and Additional Rent that is due or that
would have become due from the date of the subject termination through the
remainder of the Lease Term, less the amount of net rents, if any, that Landlord
receives during such period from others to whom the Premises may be re let,
which amount shall be computed and payable in monthly installments, in advance,
on the 1st day of each calendar month following such termination and continuing
until the date on which the Lease Term would have expired but for such
termination, it being understood that separate suits may be brought from time to
time to collect any such damages for any month(s) (and any such separate suit
shall not in any manner prejudice the right of Landlord to collect any damages
for any subsequent month(s)), or Landlord may defer initiating any such suit
until after the expiration of the Lease Term (in which event

 

45



--------------------------------------------------------------------------------

such deferral shall not be construed as a waiver of Landlord’s rights set forth
herein and Landlord’s cause of action shall be deemed not to have accrued until
the expiration of the Term), it being further understood that any “net rent”
(defined below) shall operate only as an offsetting credit against the amount of
Base Rent and Additional Rent as the same thereafter becomes due and payable
hereunder, but the use of such offsetting credit to reduce the amount of Base
Rent and Additional Rent due shall not be deemed to give Tenant any right, title
or interest in or to the same and any such net rent shall belong to Landlord
solely, and in no event shall Tenant be entitled to a credit on its indebtedness
to Landlord in excess of the aggregate sum of Base Rent and Additional Rent
payable for the portion of the Term corresponding to the term of the subject
re-letting; or

(ii) as liquidated damages for all Base Rent and Additional Rent due and payable
under this Lease through the balance of the Lease Term, an amount equal to the
difference between (x) (A) the value of all Base Rent and Additional Rent that
had been earned by Landlord at the time of termination of Tenant’s right to
possession, plus interest thereon at the rate per annum that is three percent
(3%) higher than the Prime Rate, plus (B) the present value of all Base Rent and
Additional Rent that would have been earned after the date of termination of
Tenant’s right to possession through the end of the Term, plus (C) all other
reasonable expenses incurred by Landlord on account of Tenant’s default, less
(y) the present value of all rents that Tenant proves Landlord could have
reasonably avoided by re-letting the Premises (net of all expenses, concessions
and other inducements, and all vacancy periods reasonably projected to be
incurred in connection with the re-letting of the Premises). The present value
is to be determined in each case by discounting at a rate per annum equal to the
Prime Rate (defined in Section 4.6) existing on the date such payment is
demanded by Landlord, discounting from the respective dates upon which
components of the above referenced rents would have been payable, and which
resulting amount shall be payable to Landlord in a lump sum upon demand.

(c) Definitions. For purposes of this Section 18.3, the following terms shall
apply:

(i) The “net rents” received by Landlord from a re-letting shall be determined
by first deducting from the gross rents as and when received by Landlord from
such re-letting, the costs incurred or paid by Landlord in terminating this
Lease or in re-entering the Premises and in securing possession thereof, as well
as the costs of re-letting, including altering and preparing the Premises for
new tenants, brokerage commissions and other costs chargeable to the Premises
and the re-rental thereof, it being understood that any such re-letting may be
for a period shorter or longer than the balance of the Lease Term but that such
costs and concessions shall be amortized over the duration of the replacement
lease.

(ii) As used in this Section 18.3 and elsewhere in this Lease, “Additional Rent”
shall mean Tenant’s obligations for payment of Tenant’s Pro Rata Share of
Operating Expenses, Chilled Water Charges, Meet Me Room Fees, and all other
charges and amounts due and owing under this Lease.

(d) Mitigation. Notwithstanding any other provisions of this Lease to the
contrary, Landlord shall be obligated to use commercially reasonable efforts to
mitigate its damages arising from any Event of Default.

 

46



--------------------------------------------------------------------------------

18.4 Remedies Cumulative. All rights and remedies of Landlord set forth herein
are in addition to all other rights and remedies available to Landlord at law or
in equity. Subject to the foregoing sentence, all rights and remedies available
to Landlord hereunder or at law or in equity are expressly declared to be
cumulative, and the exercise by Landlord of any such right or remedy shall not
prevent the concurrent or subsequent exercise of any other right or remedy. No
delay in the enforcement or exercise of any such right or remedy shall
constitute a waiver of any default by Tenant hereunder or of any of Landlord’s
rights or remedies in connection therewith. Landlord shall not be deemed to have
waived any default by Tenant hereunder unless such waiver is set forth in a
written instrument signed by Landlord. If Landlord waives in writing any default
by Tenant, such waiver shall not be construed as a waiver of any covenant,
condition or agreement set forth in this Lease except as to specific
circumstances described in such written waiver.

18.5 No Waiver. If Landlord shall have a dispute with or institute proceedings
against Tenant and a compromise or settlement thereof shall be made, the same
shall not constitute a waiver of any default or of any other covenant, condition
or agreement set forth herein, or of any of Landlord’s rights hereunder, except
to the extent agreed by Landlord in writing in connection with such compromise
or settlement. Neither the payment by Tenant of a lesser amount than the
installments of Base Rent, Additional Rent or of any sums due hereunder nor any
endorsement or statement on any check or letter accompanying a check for payment
of rent or other sums payable hereunder shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or other sums or to pursue
any other remedy available to Landlord. Notwithstanding any request or
designation by Tenant, Landlord may apply any payment received from Tenant to
any payment then due. No act or conduct of Landlord, whether consisting of the
acceptance of the keys to the Premises, or otherwise, shall be deemed to be or
constitute an acceptance of the surrender of the Premises by Tenant prior to the
expiration of the Lease Term, and such acceptance by Landlord of surrender by
Tenant shall only flow from and must be evidenced by a written acknowledgment of
acceptance of surrender signed by Landlord. The surrender of this Lease by
Tenant, voluntarily or otherwise, shall not work a merger unless Landlord elects
in writing that such merger take place, but shall operate as an assignment to
Landlord of any and all existing subleases, or Landlord may, at its option,
elect in writing to treat such surrender as a merger terminating Tenant’s estate
under this Lease, and thereupon Landlord may terminate any or all such subleases
by notifying the sublessee of its election so to do effective immediately upon
Landlord’s delivery of such written notice.

18.6 Cure Right. Notwithstanding anything in this Lease to the contrary, if
Tenant defaults in the making of any payment or in the doing of any act herein
required to be made or done by Tenant, then Landlord may, but shall not be
required to, make such payment or do such act immediately upon delivery of
written notice to Tenant. If Landlord elects to make such payment or do such
act, all costs and Operating Expenses incurred by Landlord, plus interest
thereon at the rate per annum that is three percent (3%) higher than the Prime
Rate from the date paid by Landlord to the date of payment thereof by Tenant,
shall constitute Additional Rent hereunder and shall be immediately paid by
Tenant to Landlord; provided, however, that nothing contained herein shall be
construed as permitting Landlord to charge or receive interest in excess of the
maximum rate then allowed by law. The taking of such action by Landlord shall
not be considered as a cure of such default by Tenant or prevent Landlord from
pursuing any remedy it is otherwise entitled to in connection with such default.

 

47



--------------------------------------------------------------------------------

18.7 Default Interest. If Tenant fails to make any payment of Base Rent or
Additional Rent (including any late charge) on or before the date such payment
is due and payable, such payment shall bear interest at the rate per annum that
is three percent (3%) higher than the Prime Rate from the date that failure to
make such payment becomes an Event of Default; provided, however, that nothing
contained herein shall be construed as permitting Landlord to charge or receive
interest in excess of the maximum rate then allowed by law. Such interest shall
be due and payable hereunder with the next installment of Base Rent due
hereunder.

18.8 Landlord Default. If Landlord defaults in the performance of any of its
obligations under this Lease, Tenant may notify Landlord of the default and, in
such event, Landlord shall have fifteen (15) days after receiving such notice to
cure such default (or if such default cannot reasonably be cured within fifteen
(15) days, Landlord shall not be in default if it commences to cure such default
within fifteen (15) days of receiving Tenant’s notice and thereafter diligently
completes performance within a reasonable time, not to exceed ninety (90) days).
The notice and cure provisions for a Landlord’s default do not apply to a
material breach of the requirements set forth in Exhibit E, and the notice and
cure periods, if any, stated in Exhibit E shall be the sole notice and cure
periods applicable to such defaults.

18.9 Tenant’s Remedies Cumulative. All rights and remedies of Tenant set forth
herein are in addition to all other rights and remedies available to Tenant at
law or in equity. Subject to the foregoing sentence, all rights and remedies
available to Tenant hereunder or at law or in equity are expressly declared to
be cumulative, and the exercise by Tenant of any such right or remedy shall not
prevent the concurrent or subsequent exercise of any other right or remedy. No
delay in the enforcement or exercise of any such right or remedy shall
constitute a waiver of any default by Landlord hereunder or of any of Tenant’s
rights or remedies in connection therewith. Tenant shall not be deemed to have
waived any default by Landlord hereunder unless such waiver is set forth in a
written instrument signed by Tenant. If Tenant waives in writing any default by
Landlord, such waiver shall not be construed as a waiver of any covenant,
condition or agreement set forth in this Lease except as to specific
circumstances described in such written waiver.

ARTICLE 19

BANKRUPTCY

19.1 Bankruptcy. The following shall be an “Event of Bankruptcy” under this
Lease:

(a) The appointment of a receiver or custodian for a material percentage of
Tenant’s property or assets, or the institution of a foreclosure action upon any
of Tenant’s real or personal property, that is not dismissed within one hundred
twenty (120) days of filing;

(b) The filing of a voluntary petition under the provisions of the Bankruptcy
Code or similar insolvency laws;

 

48



--------------------------------------------------------------------------------

(c) The filing of an involuntary petition against Tenant as the subject debtor
under the Bankruptcy Code or similar insolvency laws that either (i) is not
dismissed within ninety (90) days of filing or (ii) results in the issuance of
an order or relief against the debtor; or

(d) Tenant’s making or consenting to an assignment for the benefit of creditors
or a common law composition of creditors.

19.2 Remedies. Upon occurrence of an Event of Bankruptcy, Landlord shall have
all rights and remedies available to Landlord pursuant to Article 18, provided
that while a case in which Tenant is the subject debtor under the Bankruptcy
Code is pending and only for so long as Tenant or its trustee in Bankruptcy
(hereinafter referred to as “Trustee”) is in compliance with the provisions of
Section 19.3 below, Landlord shall not exercise its rights and remedies pursuant
to Article 18 unless permitted to do so under the Bankruptcy Code.

19.3 Trustee’s Rights. If Tenant becomes the subject debtor in a case pending
under the Bankruptcy Code, Landlord’s right to terminate this Lease pursuant to
Section 19.2 shall be subject to the rights of Trustee under the Bankruptcy
Code. Trustee shall not have the right to assume or assign this Lease unless
Trustee promptly (i) cures all defaults under this Lease (to the extent such
cure is required pursuant to the Bankruptcy Code, as interpreted under
applicable case law), (ii) compensates Landlord for monetary damages incurred as
a result of defaults that are required to be cured, and (iii) provides adequate
assurance of future performance on the part of Tenant as debtor in possession or
on the part of the assignee tenant.

ARTICLE 20

SUBORDINATION; MORTGAGES

20.1 Subordination. This Lease shall be subject and subordinate to any and all
mortgages (which term “mortgages” shall include both construction and permanent
financing and shall include deeds of trust and similar security instruments)
that may now or hereafter encumber the Land and/or the Project, and to all and
any renewals, extensions, modifications, recastings or refinancing thereof, on
the condition that Landlord shall deliver to Tenant an executed subordination,
non-disturbance and attornment agreement (“SNDA”) in favor of Tenant from any
Landlord’s lender, in a form as to which Tenant and such lender shall agree,
within forty-five (45) days after (a) the date of this Lease, or (b) the date of
any subsequent lender recording, provided that such SNDA shall not modify the
rights or obligations of Tenant hereunder and that the Landlord’s lender agrees
to recognize this Lease and not disturb the Tenant so long as there is not an
Event of Default that would permit a termination of the Lease. Notwithstanding
the foregoing, in the event of a foreclosure of any such mortgage or of any
other action or proceeding for the enforcement thereof, or of any sale
thereunder, the terms and conditions of this Lease shall continue in full force
and effect and this Lease shall not be terminated or extinguished, nor shall the
rights and possession of Tenant hereunder be disturbed, if no Event of Default
exists under this Lease that would permit a termination of the tenancy, and
Tenant shall attorn to the person who acquires Landlord’s interest hereunder
through any such mortgage.

20.2 SNDAs. Tenant shall also execute and deliver to Landlord or Landlord’s
lender, not more often than once per calendar year within ten (10) Business Days
after written demand therefor, one or more additional SNDAs, in commercially
reasonable form and substance and otherwise consistent with the provisions of
Section 20.1 above.

 

49



--------------------------------------------------------------------------------

20.3 Notice to Mortgagees. Except as otherwise set forth in an SNDA with respect
to a future lender, after Tenant receives notice from any person, firm or other
entity that it holds a mortgage on the Building or the Land, no notice from
Tenant to Landlord alleging any default by Landlord shall be effective unless
and until a copy of the same is given to such holder or trustee; provided,
however, that Tenant shall have been furnished written notice of the name and
address of such holder or trustee. The curing of any of Landlord’s defaults by
such holder or trustee shall be treated as performance by Landlord.

ARTICLE 21

HOLDING OVER

Upon expiration or earlier termination of this Lease, Tenant shall promptly
vacate the Premises, leaving the Premises in the condition required hereunder.
Unless otherwise expressly agreed in writing, if Tenant remains in possession of
all or any portion of the Premises after expiration or termination of the Lease
Term (as this Lease may be extended pursuant to Section 2.2 above) with
Landlord’s consent, such possession by Tenant shall be deemed to be a
month-to-month tenancy of the space then occupied by Tenant (the “Occupied
Space”) terminable by either party, effective on the first day of the month
following thirty (30) days’ advance written notice. All provisions of this
Lease, except those pertaining to Term and Base Rent, shall apply to the
month-to-month tenancy of the Occupied Space. If Tenant holds over with the
Landlord’s consent, during any holdover term, Tenant shall pay Base Rent for the
Occupied Space in an amount equal to the then applicable fair market rental
value for the Occupied Space, but in no event shall Tenant pay at a rate less
than the Base Rent payable immediately prior to such holdover term. If Tenant
holds over without Landlord’s consent, then during any holdover term, Tenant
will pay a proportionate amount of the Base Rent for the Occupied Space at the
rate applicable to the Occupied Space in an amount (a) for the first sixty
(60) days of holdover, equal to one hundred twenty five percent (125%) of Base
Rent for the Occupied Space for the last full calendar month during the regular
or extended Lease Term and (b) after the first sixty (60) days of holdover,
equal to one hundred fifty percent (150%) of Base Rent for the Occupied Space
for the last full calendar month during the regular or extended Lease Term, plus
(c) one hundred percent (100%) of Tenant’s Pro Rata Share of Additional Rent
allocable to the Occupied Space, plus (d) any other amounts due under the Lease,
but except as specifically otherwise provided in this Article 21, Tenant shall
not be liable for any consequential damages arising from or relating to
Landlord’s lost business opportunities or otherwise. Acceptance by Landlord of
Rents and/or other amounts due during any period of Tenant’s holdover shall not
result in a renewal of this Lease. The provisions of this Article 21 are in
addition to and do not affect Landlord’s right of re-entry or any other rights
of Landlord hereunder or as otherwise provided by law; provided, however,
Tenant’s liability for rental payments in connection with Tenant’s holdover of
the Premises without consent is limited as stated in this Article 21.

Landlord shall give Tenant written notice within ten (10) days after Landlord
has a new tenant (“New Tenant”) for the Premises or any portion thereof (“New
Tenant Space”). If Tenant holds over in the New Tenant Space without the consent
of Landlord, and such holdover causes

 

50



--------------------------------------------------------------------------------

Landlord to default under, or is otherwise the direct cause of damages suffered
by Landlord under the terms of the lease between Landlord and New Tenant with
respect to the New Tenant Space, then Tenant shall indemnify Landlord for
Landlord’s actual out-of-pocket losses, costs, damages, and expenses incurred by
Landlord in connection with the New Tenant’s lease of the New Tenant Space.

ARTICLE 22

COVENANTS OF LANDLORD

Landlord covenants that it has the right to make this Lease for the Lease Term
aforesaid, and that so long as Tenant shall pay all rent when due and perform
all the covenants, terms, conditions and agreements of this Lease to be
performed by Tenant, Landlord covenants that Tenant shall, subject to Landlord’s
rights under this Lease, during the term hereby created, freely, peaceably and
quietly occupy and enjoy the full possession of the Premises without
disturbance, molestation or hindrance by any person whatever either claiming by,
through or under Landlord.

ARTICLE 23

PARKING

23.1 During the Lease Term and all extensions and renewals, Landlord shall make
available for Tenant’s use without additional charge, the right to occupy areas
of the Garage for parking, including 296 spaces that shall be marked and
reserved for the exclusive use of Tenant and its designees during the hours of 7
a.m. to 5 p.m. on weekdays and available to Tenant on an unassigned, first-come,
first-served basis (the “Fisher Daily Parking Spaces”), and fifty (50) parking
spaces on levels P1, P2, and P3 of the Garage as initially designated on Exhibit
B at the Commencement Date (Landlord agreeing that any spaces designated as
reserved prior to the Commencement Date shall not need to be relocated, and
Landlord and Tenant agreeing that the initial designations shown in Exhibit B
may be later modified by mutual agreement of the parties), which shall be
reserved for the exclusive use of Tenant and its designees at all times,
24/7/365 (the “Reserved Spaces”). Landlord shall issue to Tenant the appropriate
passes, permits, or other devices necessary to grant Tenant and its designees
access to the Garage for all purposes stated in this Section 23. Landlord and
Tenant acknowledge that Tenant is not required to pay separate fees or charges
for parking under this Lease, but if any government authority implies any such
fees or charges that result in any parking related tax obligations, Tenant shall
pay the same as and when due. Tenant shall comply with that certain
Transportation Management Program applicable to the Project, a memorandum of
which is recorded under King County Recording No. 20000314001539, to the extent
that such program requires tenants of the Building to comply with the same.

23.2 Tenant shall also have the right at all times without additional charge, to
park and store news, operations, and technology vehicles and equipment in the
portion of level P2 of the Garage segregated and reserved for Tenant’s exclusive
use, as existing on the Commencement Date (the “Operations Parking”). The
Operations Parking consists of an agreed twenty seven (27) parking spaces.

 

51



--------------------------------------------------------------------------------

23.3 Upon any reduction in the Premises pursuant to Section 2.3 of this Lease or
by agreement with Landlord or otherwise, Tenant’s right to use Fisher Daily
Parking Spaces shall be reduced in proportion to the reduction in Premises.

23.4 Tenant shall have the right, without the consent of Landlord or any other
person or entity, to assign, sublease, sell, or otherwise transfer all or any of
Tenant’s right to use the Garage, either with or without such transfer being
made in conjunction with any sublease of the Premises or assignment of the
Lease.

ARTICLE 24

GENERAL PROVISIONS

24.1 Representations. Tenant acknowledges that neither Landlord nor any broker,
agent or employee of Landlord has made any representations or promises with
respect to the Premises or the Building except as herein expressly set forth,
and no rights, privileges, easements or licenses are being acquired by Tenant
except as herein expressly set forth.

24.2 No Partnership. Nothing contained in this Lease shall be construed as
creating a partnership or joint venture of or between Landlord and Tenant, or to
create any other relationship between the parties hereto other than that of
landlord and tenant.

24.3 Commissions. Landlord and Tenant each represents and warrants to the other
that neither of them has employed or dealt with any broker or agent in carrying
on the negotiations relating to this Lease except for CP Management I, LLC and
CenturyPacific, L.L.L.P., engaged by Tenant (“Tenant’s Agents”). The Tenant’s
Agents shall be compensated by Tenant pursuant to a separate agreement. Each
party shall indemnify and hold the other harmless from and against any claim or
claims for brokerage or other commissions asserted by any broker or agent
engaged or claiming to be engaged by the indemnifying party or with whom the
indemnifying party has dealt in connection with this Lease.

24.4 Tenant Estoppel. Tenant agrees, at any time and from time to time, upon not
less than ten (10) Business Days’ prior written notice by Landlord, to execute,
acknowledge and deliver to the requesting party a statement in writing,
substantially in the form attached hereto as Exhibit K, (i) certifying, if true,
that this Lease is unmodified and in full force and effect (or if there have
been any modifications, that the Lease is in full force and effect as modified
and stating the modifications); (ii) stating the dates to which the rent and any
other charges hereunder have been paid by Tenant; (iii) stating whether or not,
to the best knowledge of Tenant, Landlord is in default in the performance of
any covenant, agreement or condition contained in this Lease, and if so,
specifying the nature of such default; (iv) stating the address to which notices
to Tenant are to be sent; and (v) stating such other information as Landlord or
any mortgagee or prospective mortgagee of the Project may reasonably request.
Any such statement delivered by Tenant may be relied upon by any landlord of the
Project or the land upon which it is situated, any prospective purchaser of the
Project or such land, any mortgagee or prospective mortgagee of the Project or
such land or of Landlord’s interest therein, or any prospective assignee of any
such mortgagee. If Tenant fails to respond within the time period set forth
above, then Landlord shall deliver a notice accompanied by a second copy of the
same estoppel, and if Tenant fails thereafter to respond within five
(5) Business Days from receipt of such second copy, then Tenant shall be deemed
to have assented to all matters set forth in good faith therein.

 

52



--------------------------------------------------------------------------------

24.5 Landlord Estoppel. Landlord agrees, at any time and from time to time, upon
not less than fifteen (15) days’ prior written notice by Tenant, to execute,
acknowledge and deliver to the requesting party a statement in writing,
substantially in the form attached hereto as Exhibit K, (i) certifying, if true,
that this Lease is unmodified and in full force and effect (or if there have
been any modifications, that the Lease is in full force and effect as modified
and stating the modifications); (ii) stating the dates to which the rent and any
other charges hereunder have been paid by Tenant; (iii) stating whether or not,
to the best knowledge of Landlord, Tenant is in default in the performance of
any covenant, agreement or condition contained in this Lease, and if so,
specifying the nature of such default; (iv) stating the address to which notices
to Landlord are to be sent; and (v) stating such other information as Tenant may
reasonably request. Tenant may give any such statement by Landlord to any
lender, prospective lender, assignee, subtenant or purchaser of all or any
substantial part of Tenant or its assets, or any purchaser of Tenant’s assets in
the Building and any such party may rely upon such statement as of the date set
forth in the statement. If Landlord fails to respond within the time period set
forth above, then Tenant shall deliver a notice accompanied by a second copy of
the same estoppel, and if Landlord fails thereafter to respond within five
(5) Business Days from receipt of such second copy, then Landlord shall be
deemed have assented to all matters set forth in good faith therein.

24.6 Waiver of Trial by Jury. LANDLORD AND TENANT EACH HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST
THE OTHER IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.

24.7 Notices. Subject to the terms and conditions of this Lease to the contrary,
all notices or other communications required hereunder shall be in writing and
shall be sent by either certified or registered mail, return receipt requested,
or by FedEx or another nationally recognized overnight courier service, with
postage prepaid, and shall be deemed sufficiently given only if served in a
manner set forth herein, to the following addresses:

If to Landlord:

c/o Hines Interests Limited Partnership

2800 Post Oak Boulevard, Suite 5000

Houston, Texas 77056

Attn: Charles N. Hazen

and

 

53



--------------------------------------------------------------------------------

Hines

800 Fifth Avenue, Suite 3838

Seattle, Washington 98104

Attn: Ty Bennion

with a copy to:

Hines Advisors Limited Partnership

2800 Post Oak Boulevard, Suite 5000

Houston, Texas 77056

Attn: Jason P. Maxwell, Esq. – Corporate Counsel

and

Baker Botts L.L.P.

910 Louisiana Street

One Shell Plaza

Houston, Texas 77002

Attn: Consuella S. Taylor

The Emergency telephone contact number for Landlord shall be: William Larson at
(425) 941-3846.

If to Tenant, then duplicate notices need to be sent to each of the General
Counsel and CFO of Tenant at the following addresses:

Fisher Communications, Inc.

140 4th Avenue North, Suite 500

Seattle, Washington 98019

Attn: Chief Financial Officer / General Counsel

with a copy to:

Gordon Derr LLP

2025 First Avenue, Suite 500

Seattle, Washington 98121

Attn: Susan A. Shyne

The Emergency telephone contact number for Tenant shall be: Lee Wood at
(206) 999-8780 (cell) and (206) 404-4236 (office).

Either party may change its address or Emergency phone contact numbers for the
giving of notices by notice given in accordance with this Section 24.7. Notices
delivered by FedEx or other nationally recognized overnight courier service
shall be deemed given on the Business Day immediately following deposit with the
overnight courier. Notices shall not be effective if sent

 

54



--------------------------------------------------------------------------------

by any other method. A copy of all notices required or permitted to be given to
Landlord hereunder shall be concurrently transmitted to such party or parties at
such addresses as Landlord shall from time to time hereafter designate by notice
to Tenant.

24.8 Invalidity. If any provision of this Lease or the application thereof to
any person or circumstances shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
enforced to the fullest extent permitted by law.

24.9 Pronouns. Feminine or neuter pronouns shall be substituted for those of the
masculine form, and the plural shall be substituted for the singular number, in
any place or places herein in which the context may require such substitution.

24.10 Successors & Assigns. The provisions of this Lease shall be binding upon,
and shall inure to the benefit of, the parties hereto and each of their
respective representatives, successors and assigns, subject to the provisions
hereof restricting assignment or subletting by Tenant.

24.11 Entire Agreement. This Lease contains and embodies the entire agreement of
the parties hereto with respect to the Lease of the Premises and supersedes all
prior agreements, negotiations and discussions between the parties hereto. Any
representation, inducement or agreement that is not contained in this Lease
shall not be of any force or effect. This Lease may not be modified or changed
in whole or in part in any manner other than by an instrument in writing duly
signed by both parties hereto.

24.12 Governing Law/Venue. This Lease shall be governed by and construed in
accordance with the laws of the State of Washington. The venue for any action to
enforce the terms of this Lease shall be in the Superior Court for King County,
Washington.

24.13 Headings. Article and section headings are used herein for the convenience
of reference and shall not be considered when construing or interpreting this
Lease.

24.14 Not an Offer. The submission of an unsigned copy of this document to
either party for consideration does not constitute an offer to lease the
Premises or an option to or for the Premises. This document shall become
effective and binding only upon the execution and delivery of this Lease by both
Landlord and Tenant, and the closing of the purchase by Landlord of the Project.

24.15 Time. Time is of the essence of each provision of this Lease.

24.16 Recording. This Lease shall not be recorded. However, the parties shall
prepare and record a memorandum of this Lease in a form reasonably acceptable to
both parties. Tenant shall pay all costs of filing such memorandum. Upon
termination of this Lease, Tenant covenants to execute and deliver a recordable
memorandum of such termination.

 

55



--------------------------------------------------------------------------------

24.17 Timing of Payments. Except as otherwise provided in this Lease, any
Additional Rent owed by Tenant to Landlord and any cost, expense, damage or
liability shall be due to Landlord within thirty (30) days after the date
Landlord notifies Tenant of the amount of such Additional Rent or such cost,
expense, damage or liability. If any payment hereunder is due after the end of
the Lease Term, such Additional Rent or such cost, expense, damage or liability
shall be paid by Tenant to Landlord not later than thirty (30) days after
Landlord notifies Tenant of the amount of such Additional Rent or such cost,
expense, damage or liability.

24.18 Attorneys’ Fees. If any party brings an action or proceeding to enforce
the terms hereof or declare rights hereunder, the Prevailing Party (hereafter
defined) in any such proceeding shall be entitled to reasonable attorneys’ fees.
The term “Prevailing Party” shall include, without limitation, a party who
substantially obtains or defeats the relief sought.

24.19 Survival. Except as expressly set forth herein to the contrary, all of the
parties’ duties and obligations hereunder shall survive the termination of this
Lease for any reason whatsoever.

24.20 Force Majeure. Subject to limitations set forth in other provisions of
this Lease, if either party is in any way delayed, interrupted or prevented from
performing any of its obligations under this Lease (other than the payment of
amounts due hereunder), and such delay, interruption or prevention is caused by
war, enemy action, acts of God or similar catastrophe or similar events beyond
such party’s reasonable control (but specifically excluding by reason of failure
of power to be delivered to the Building by any third party including any local
utility provider, except as may be provided otherwise in Exhibit E) (all of
which are collectively referred to herein as “Force Majeure”), then such
adversely affected party shall be excused from performing the affected
obligations for the period of such delay, interruption or prevention.

24.21 Authority. Each party hereby represents and warrants to the other that all
necessary corporate or company action has been taken to enter into this Lease,
that the person signing this Lease on behalf of such party has been duly
authorized to do so, that all consents required by such party to enter into this
Lease have been received and that no further consent from any party is required
to enter into this Lease.

24.22 Additional Rent. Any amounts required to be paid by Tenant under this
Lease other than Base Rent shall be considered “Additional Rent.”

24.23 Announcements Regarding Lease and Tenant’s Occupancy. Both Landlord and
Tenant acknowledge that the terms and conditions of this Lease are to remain
confidential for both parties’ benefit, and may not be disclosed by either party
to anyone, by any manner or means, directly or indirectly, without the other
party’s prior written consent, not to be unreasonably withheld, conditioned or
delayed, to be given within ten (10) days of the request therefor; failure to
respond to the other party’s request for consent within said time period shall
be deemed to be consent thereto; however, Landlord or Tenant may file a copy of
this Lease with the Securities and Exchange Commission and disclose the terms
and conditions of this Lease to its respective attorneys, accountants, employees
and existing or prospective financial partners and their agents and employees,
purchasers and prospective purchasers of any Affiliate, division or business
unit of Tenant and their agents and employees, and existing or prospective
lenders

 

56



--------------------------------------------------------------------------------

and their agents and employees, provided same are advised by Landlord or Tenant
(as the case may be) of the confidential nature of such terms and conditions and
agree to maintain the confidentiality thereof (in each case, prior to
disclosure). Subject to the other terms and conditions of this Lease, the
disclosing party shall be liable for any direct damages resulting from
disclosure made in violation of this Section 24.23 by the disclosing party or by
any entity or individual to whom the terms and conditions of this Lease were
disclosed or made available by the disclosing party. The consent by either party
to any disclosures shall not be deemed to be a waiver on the part of such party
of any prohibition against any future disclosures. Tenant represents to Landlord
and Landlord represents to Tenant that as of the date hereof, no information has
been disclosed by either party which disclosure would have constituted a
violation of this Section 24.23 had it been in effect at the time of such
disclosure.

24.24 Confidential Information. Landlord and Tenant shall each comply with the
Non-Disclosure Agreement for all Confidential Information as defined therein, in
the form attached as Exhibit H or such other form as the parties hereto
reasonably agree upon.

24.25 Compliance with Applicable Laws. Nothing contained in this Section 24
shall prohibit Landlord or Tenant from disclosing information, or impose any
liability on Landlord or Tenant or Landlord’s or Tenant’s respective legal
representatives, employees or agents, for disclosures of information made to
comply with applicable laws, court orders, or any applicable rules or
regulations, including rules and regulations of the Securities and Exchange
Commission. If Landlord or Tenant reasonably believes it is obligated by law to
disclose terms and conditions of this Lease, and/or all or a portion of the
Confidential Information (including, without limitation, under the terms of a
subpoena or other order issued by a court of competent jurisdiction or by a
government agency or other request), the party to whom such request is made
shall: (i) promptly notify the other party in writing of the existence, terms
and circumstances surrounding such a request, if applicable; (ii) reasonably
cooperate with such other party, at no cost to the party to whom the request was
made (and such other party shall reimburse the party to whom the request was
made for its reasonable out-of-pocket attorneys’ fees), to determine what
portion of the Confidential Information is legally required to be disclosed, and
to obtain an order or other reliable assurance that confidential treatment (if
legally possible) will be accorded to any portion of the Confidential
Information that is required to be disclosed. Unless otherwise mutually agreed
in writing, a party’s confidentiality obligations with respect to each item of
Confidential Information shall terminate upon the expiration or earlier
termination of this Lease.

24.26 Exhibits. This Lease includes and incorporates Exhibits A, B, C, D, E, F,
G, H, I, J, and K, attached hereto.

24.27 Counterparts. This Lease may be executed in separate counterparts, each of
which shall constitute an original and all of which, together, shall constitute
one and the same instrument. This Lease shall be fully executed when each party
whose signature is required has signed and delivered to each of the parties at
least one counterpart, even though no single counterpart contains the signatures
of all parties hereto.

24.28 Business Day. The term “Business Day” means any day other than
(a) Saturday, (b) Sunday, or (c) any legal holiday on which banking institutions
are authorized or required by law to be closed for business in the city where
the Premises are located.

 

57



--------------------------------------------------------------------------------

24.29 Right of First Opportunity.

24.29.1 Marketing Notice/Notice of Sale. Provided there then exists no uncured
Event of Default (beyond all applicable notice and cure periods) by Tenant under
this Lease, Tenant shall have the right of first opportunity to repurchase the
Project or one of the Buildings as described in the Sale Notice (defined below)
(“Repurchase ROFO”) in the event Landlord, in its sole discretion, elects to
sell the Project or one of the Buildings. Prior to completing any sale, Landlord
shall provide Tenant with written notice (the “Sale Notice”) of Landlord’s
intent to sell the Project or one of the Buildings (such described property, the
“ROFO Property”). Tenant shall have ten (10) Business Days from receipt of such
notice to provide Landlord with irrevocable written notice (the “ROFO Notice”)
of its intent to purchase the ROFO Property (“ROFO Effective Date”) on the terms
and conditions set forth in the Sale Notice, pursuant to a purchase and sale
agreement with customary terms to be agreed to and executed by Tenant and
Landlord (“ROFO PSA”). Along with its ROFO Notice, Tenant shall tender to escrow
a deposit equal to five percent (5%) of the offer price listed in the Sale
Notice (the “Offer Price”). The closing date shall occur pursuant to the terms
of the ROFO PSA no later than ninety (90) days after the ROFO Effective Date.

24.29.2 Reapplication of Repurchase ROFO. If Tenant does not provide the ROFO
Notice or the deposit described above, Landlord shall be free to market the ROFO
Property for sale to a third party. So long as such a sale closes within
thirteen (13) months of Landlord’s Sale Notice, and so long as the purchase
price is not less than ninety percent (90%) of the Offer Price, Landlord shall
be free to close such a sale. In the event that Landlord does close such a sale,
Tenant’s Repurchase ROFO shall terminate permanently as to the portion of the
Project sold. If Landlord does not close a sale within the required time, or if
the purchase price is less than ninety percent (90%) of the Offer Price, then
the Repurchase ROFO shall be reinstated and Landlord must offer the ROFO
Property to Tenant again prior to closing a sale.

24.29.3 Inapplicability of Repurchase ROFO. Notwithstanding the above, the
Repurchase ROFO is intended to apply only to voluntary transfers involving third
party transferees. This Repurchase ROFO shall not, therefore, apply where the
Project, or any portion thereof, is transferred pursuant to foreclosure of a
mortgage or deed in lieu thereof, is taken by eminent domain or sold under
threat of condemnation, or is transferred to affiliates of Landlord or Hines
Interests Limited Partnership, nor shall it apply to inter-family or
inter-ownership transfers, to transfers by Landlord to any trust created by
Landlord, or, if Landlord is a trust, to transfers to a trust beneficiary.

24.29.4 Assignment. The Repurchase ROFO is granted to Tenant and may not be
assigned as part of an assignment of this Lease in accordance with Article 7
above except to a Tenant Affiliate. Upon any attempted assignment of any right
in or to the “bare” Repurchase ROFO to any other person or entity except as
permitted in this Lease, the Repurchase ROFO (and all of this Section 24.29)
shall be immediately null and void. Furthermore, the Repurchase ROFO shall not
survive any termination of this Lease, but shall automatically terminate without
any required further action on the part of any party concurrent with termination
of this Lease for any reason whatsoever.

 

58



--------------------------------------------------------------------------------

24.30 Leasehold Financing.

Notwithstanding any other provision of this Lease to the contrary, Tenant shall
have the right to encumber the leasehold estate created by this Lease to any
bank, savings and loan association, insurance company or other institutional
lender without the consent of Landlord, and to replace such encumbrance with a
replacement encumbrance in favor of an institutional lender upon one or more
subsequent refinancings. With respect to any such mortgagee of Tenant’s
leasehold interest (“leasehold mortgagee”), the name and address of which shall
have been furnished to Landlord, Landlord agrees to give such leasehold
mortgagee written notice of any Event of Default by Tenant and grants to such
leasehold mortgagee an opportunity to cure any such Event of Default by Tenant
within the same period of time granted Tenant hereunder to cure such Event of
Default. During such period, Landlord shall refrain from exercising any of its
rights and remedies to terminate this Lease. All such notices shall be sent to
Tenant’s leasehold mortgagee at the most recent address as to which Tenant shall
have notified Landlord, in writing. This provision shall be binding in
accordance with its terms upon beneficiaries and trustees in deeds of trust,
mortgagees in mortgages, and receivers thereunder and purchasers at any sale
pursuant thereto, and transferees of any deed given in lieu thereof, and the
holder of any other lien.

[REMAINDER OF PAGE BLANK, SIGNATURES ON NEXT PAGES]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal on
or as of the day and year first above written.

 

LANDLORD: HINES GLOBAL REIT 100/140 FOURTH AVE LLC a Delaware limited liability
company By:     Name     Title:     Date Signed:    

STATE OF                     )

                              ) ss.

COUNTY OF                 )

I certify that I know or have satisfactory evidence that                      is
the person who appeared before me, and he/she acknowledged that he/she signed
this instrument, on oath stated that he/she was authorized to execute the
instrument and acknowledged it as the                      of HINES GLOBAL REIT
100/140 FOURTH AVE LLC, a Delaware limited liability company, to be the free and
voluntary act of such party for the uses and purposes mentioned in this
instrument.

DATED:                     

 

(Signature of Notary Public)

 

(Printed Name of Notary Public)

 

My Appointment expires    

(Insert notary seal here)

 

60



--------------------------------------------------------------------------------

TENANT: FISHER COMMUNICATIONS, INC. a Washington corporation By:     Name  
Colleen Brown Title:   President and CEO Date Signed:    

STATE OF WASHINGTON)

                             ) ss.

COUNTY OF                )

I certify that I know or have satisfactory evidence that Colleen Brown is the
person who appeared before me, and he/she acknowledged that he/she signed this
instrument, on oath stated that he/she was authorized to execute the instrument
and acknowledged it as the President and CEO of FISHER COMMUNICATIONS, INC., a
Washington corporation, to be the free and voluntary act of such party for the
uses and purposes mentioned in this instrument.

DATED:                     

 

(Signature of Notary Public)

 

(Printed Name of Notary Public)

 

My Appointment expires    

 

61